t c memo united_states tax_court river city ranches ltd leon shepard tax_matters_partner river city ranches ltd leon shepard river city ranches ltd leon shepard river city ranches ltd leon shepard tax_matters_partner tax_matters_partner tax_matters_partner tax_matters_partner river city ranches ltd leon shepard river city ranches ltd leon shepard tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date the appendix sets forth for each of these consolidated cases the docket number partnership and tax_matters_partner by orders issued from date through date the court removed walter j hoyt iii jay hoyt as tax_matters_partner in each of the consolidated cases in those orders the court appointed a successor tax_matters_partner in each case montgomery w cobb for petitioners terri ann merriam and wendy s pearson for participating partners in docket nos and thomas a dombrowski catherine a caballero alan e staines thomas n tomashek dean h wakayama and nhi luu for respondent contents findings_of_fact a b overview of the hoyt operations formation and operation of the hoyt sheep partnerships respondent’s examination efforts and enforcement actions governmental investigations of jay hoyt certain agreements extending the period of limitations that jay hoyt and the irs executed c d e opinion issue entitlement to partnership level theft_loss deductions a b c the parties’ arguments petitioners’ arguments respondent’s argument sec_32 discussion of applicable law sec_165 theft_loss estoppel principles a b c equitable_estoppel collateral_estoppel judicial estoppel discussion of partnership level theft_loss deduction sec_1 determination of whether the sheep partnerships were victims of theft a the occurrence of a theft i ii iii iv jay hoyt’s conviction of federal crimes petitioners’ claim that a theft from the partners is a theft from the partnerships petitioners’ claim that a theft occurred under state law analysis of case law cited by petitioners the year of discovery requirement i ii application of equitable_estoppel application of the rod warren ink case b iii petitioners’ year of discovery claim c the remaining elements of a theft_loss application of collateral and judicial estoppel a b collateral_estoppel judicial estoppel d conclusion issue expiration of the period of limitations a b c the parties’ arguments petitioners’ arguments respondent’s arguments discussion of applicable law determination as to whether the applicable periods of limitations on assessment have expired d conclusion issue whether some partnerships’ purported purchases of breeding sheep constitute either valuation overstatements for purposes of sec_6621 or sham and fraudulent transactions for purposes of sec_6621 a b c the parties’ arguments petitioners’ arguments respondent’s arguments sec_6621 the tax court’s jurisdiction appendix memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the years at issue the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to each partnership involved in these consolidated cases determining adjustments for the taxable years at issue from through walter j hoyt iii jay hoyt promoted these nine sheep breeding partnerships to numerous investors and managed partnership operations for convenience these partnerships are hereinafter sometimes referred to as the hoyt sheep partnerships and these consolidated cases are referred to in the singular ie instant case in addition the individual partners in the sheep partnerships are collectively referred to as sheep partners on date the court issued its opinion in river city the years at issue for river city ranches are and its years ended date through the years at issue for river city ranches are and its year ended date and its years ended date through the years at issue for river city ranches are and its years ended date through and its years ended date through the years at issue for river city ranches are and and its years ended date through the years at issue for river city ranches are and and its years ended date through the years at issue for river city ranches are and its years ended date through the years at issue for river city ranches river city ranches are and and its years ended date through in river city ranches became known as river city ranches the years at issue for ovine genetic technology syndicate are its years ended date through the years at issue for ovine genetic technology ogt are and ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir a test case in which the tax_court upheld respondent’s disallowance of all deductions that three hoyt sheep partnerships claimed for taxable years not at issue in the instant cases after concessions the primary issues for decision in the instant cases which petitioners raised in amended petitions are whether the nine hoyt sheep partnerships are entitled to theft_loss deductions under sec_165 for each of the years at issue equal to the total cash payments made by the partners in each such year to the partnerships whether the period of limitations provided under section expired prior to the time that respondent issued fpaas to some partnerships for certain taxable years and whether purported purchases of breeding sheep that some partnerships reported for pre-1989 taxable years constitute either a valuation_overstatement as defined in river city ranches river city ranches and ogt were the partnerships at issue in this test case the taxable years decided were for river city ranches and and its years ended date through and for river city ranches and and its years ended date through for ogt the year decided was the parties have resolved all of the adjustments in each notice of final_partnership_administrative_adjustment issued to each of the nine sheep partnerships among other things petitioners now agree that the sheep partnerships did not acquire the benefits_and_burdens_of_ownership of any sheep and that the promissory note each partnership issued in connection with its purported acquisition of sheep is not a valid indebtedness sec_6621 or b sham and fraudulent transaction as defined in sec_6621 findings_of_fact some of the facts and certain documents have been stipulated for trial pursuant to rule and are found accordingly the court incorporates the parties’ stipulations in this opinion by reference the parties have stipulated that at the time the respective petitions herein were filed each of the nine hoyt sheep partnerships maintained its principal_place_of_business in burns oregon however the record reflects that the partnerships were operated from a hoyt organization office located in elk grove california further each sheep partnership with the exception of river city ranches was formed under and governed by california law river city ranches was a nevada general_partnership and in became known as river city ranches rcr a overview of the hoyt operations jay hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors the father had started organizing and promoting cattle breeding partnerships by the late 1960s before and after the father’s death in early jay hoyt and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through jay hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships for convenience all or some of the cattle breeding partnerships hereinafter are sometimes referred to as the hoyt cattle partnerships or cattle partnerships before the hoyt family for many years resided in sacramento california and conducted most of their cattle operations in northern california in the family started relocating their cattle operations to burns oregon because land prices became too expensive in northern california by the 1980s the hoyt family resided in the burns area and the hoyt organization maintained offices in burns oregon and elk grove california around or jay hoyt became interested in the possibility of organizing sheep breeding partnerships similar to the cattle breeding partnerships due to this interest jay hoyt began discussions with david barnes a longtime sheep breeder and childhood friend david barnes and his wife april barnes owned and operated barnes ranch their sole_proprietorship sheep breeding busine sec_5 for a more detailed account of the hoyt cattle operations and partnerships see durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir located in california’s sacramento valley the barnes’ son randy barnes eventually took on a substantial role in the management and operation of the family sheep business after completing college in david barnes had extensive experience in breeding several breeds of purebred sheep however by the 1980s he concentrated on rambouillets and suffolks rambouillets have white faces and cream colored bodies and are a breed noted for producing good quality wool suffolks on the other hand have black faces and legs and cream colored bodies and are a breed noted for producing good quality meat by the late 1980s david barnes and randy barnes had acquired very good reputations in purebred sheep breeding circles and generally were considered to be among the country’s top breeders of rambouillets and suffolks as a result of various discussions and negotiations with david barnes jay hoyt decided to form operate and promote sheep partnerships in a very similar manner as the hoyt cattle partnerships b formation and operation of the hoyt sheep partnerships from through jay hoyt formed eight of the nine sheep partnerships at issue under and pursuant to the laws of california rcr was formed under and pursuant to the laws of nevada from their inception all nine sheep partnerships were operated from the hoyt office located in elk grove california the certificate and articles of limited_partnership of river city ranches ltd rcr states that the partnership was formed in as a limited_partnership under and pursuant to the laws of the state of california jay hoyt was designated the general_partner and the individual investors were collectively designated the limited partners the certificate and articles of limited_partnership of river city ranches ltd rcr states that the partnership was formed in as a limited_partnership under and pursuant to the laws of the state of california jay hoyt was designated the general_partner and the individual investors were collectively designated the limited partners the certificate of limited_partnership of river city ranches ltd rcr states that the partnership was formed in as a limited_partnership prepared and recorded under section of the california corporations code uniform_limited_partnership_act jay hoyt was designated the general_partner and the individual investors were collectively designated the limited partners the certificate and articles of limited_partnership of river city ranches ltd rcr states that the partnership was formed in as a limited_partnership under and pursuant to the laws of the state of california jay hoyt was designated the general_partner and the individual investors were collectively designated the limited partners the partnership_agreement of river city ranches ltd rcr states that the partnership was formed in as a general_partnership under the laws of the state of california pursuant to the provisions of the uniform_partnership_act the agreement states that the uniform_partnership_act of the state of california at the time of the partnership’s formation or as may be thereafter amended shall govern the partnership jay hoyt and w j hoyt sons management co management were designated the managing partners and the individual investors were collectively designated as the investing partners all the investing partners were general partners of the partnership and not limited partners as in the previous sheep partnerships the partnership_agreement of river city ranches ltd rcr states that the partnership was formed in as a general_partnership under the laws of the state of california pursuant to the provisions of the uniform_partnership_act the agreement states that the uniform_partnership_act of the state of california at the time of the partnership’s formation or as may be thereafter amended shall govern the partnership jay hoyt was designated the managing partner and the individual investors were collectively designated as the investing partners all the investing partners were general partners of the partnership the partnership_agreement of ovine genetic technology syndicate j v ogt states that the partnership was formed in as a general_partnership under the laws of the state of california pursuant to the provisions of the uniform_partnership_act the agreement states that the uniform_partnership_act of the state of california at the time of the partnership’s formation or as may be thereafter amended shall govern the partnership jay hoyt and management were designated the managing partners and the individual investors were collectively designated as the investing partners all the investing partners were general partners of the partnership the record does not contain any partnership agreements for rcr or ovine genetic technology ogt however other documents in the record indicate that rcr is a nevada general_partnership governed by the uniform_partnership_act of the state of nevada and ogt is a california general_partnership governed by the uniform_partnership_act of the state of california from the time each hoyt sheep partnership was formed through jay hoyt was the general_partner responsible for all the management operation and promotion functions he maintained power_of_attorney to manage and conduct partnership business jay hoyt oversaw the entire hoyt operation and made all major decisions jay hoyt was also the tax_matters_partner tmp of each partnership and was a licensed enrolled_agent as an enrolled_agent he represented many of the investor-partners before the internal_revenue_service irs in the irs disbarred jay hoyt as an enrolled_agent for certain alleged improprieties relating to his individual income_tax returns by orders of the tax_court issued from date through date jay hoyt was removed as tmp from the sheep partnerships from date through date jay hoyt representing each of the hoyt sheep partnerships excluding ogt entered into agreements with david barnes to purchase rambouillet and suffolk breeding ewes from barnes ranch for each of the partnerships the separate agreements that each partnership entered into with barnes ranch were substantially_similar in all material respects each agreement contained terms for the partnerships to purchase the sheep with no money down by each issuing barnes ranch a promissory note the partners of each partnership then personally assumed the partnership debt under an assumption_agreement further each partnership entered into a share-crop operating_agreement with barnes ranch to manage in the river city ranches test case jay hoyt maintained that ogt in entered into sheep sale and share- crop management agreements with w j hoyt sons ranches mlp not with barnes ranch however during that test case trial david barnes testified that barnes ranch had sold ogt its breeding sheep see river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir and pay all expenses with respect to each partnership’s breeding sheep the dates on which the purchase agreements each of the eight partnerships and barnes ranch entered into the number of purported breeding ewes each partnership allegedly acquired the total stated purchase_price and the average price per sheep each partnership agreed to pay for its sheep are as follows date of number purchase avg price partnership entry of ewes price per sheep total rcr dollar_figure dollar_figure rcr big_number big_number rcr big_number big_number rcr big_number big_number big_number rcr big_number big_number big_number rcr big_number big_number big_number rcr big_number big_number big_number ogt big_number big_number big_number each of the nine sheep partnerships at issue was supposedly formed to operate as a sheep breeding partnership owning its own flock of sheep purchased from barnes ranch however jay hoyt and david barnes were not independent parties acting at arm’s length with respect to any of the sheep agreements in actuality none of the sheep partnerships acquired the benefits_and_burdens_of_ownership of any of the sheep listed above the bills of sale that barnes ranch issued the sheep partnerships excluding ogt listed large numbers of individual breeding sheep that did not exist the flock recap sheets prepared by jay hoyt contained false information and did not represent the sheep purportedly owned by each partnership further the total purchase_price that each partnership agreed to pay for its sheep was many times the fair_market_value of similar quality sheep additionally it was determined that none of the promissory notes that the sheep partnerships issued for their sheep were bona_fide recourse_debt the notes had no economic_effect to the partnerships and were not valid indebtedness moreover barnes ranch did not even provide the partnerships with the management services required under the agreements the cattle and sheep partnerships were organized and operated in essentially the same manner in addition all of the hoyt organization investor partnerships were marketed and promoted in an identical fashion jay hoyt even used the promotional literature prepared for the cattle partnerships to promote the sheep partnerships some of the investors placed in the sheep partnerships believed they had invested in cattle partnerships in the early 1980s with the formation of many more investor partnerships the documents records and tax returns the hoyt organization prepared relating to its transactions with the cattle partnerships were inaccurate unreliable and in many instances falsified likewise the hoyt organization prepared and maintained the sheep partnerships’ documents records and tax returns in an inaccurate and unreliable manner these deficient record-keeping practices continued for both the cattle and sheep partnerships through when all the investor partnerships were consolidated for bankruptcy purposes for the years at issue often no records were kept at all as the general_partner managing each sheep partnership jay hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each tax_return however separate bookkeeping and accounting_records for each of the sheep partnerships were never maintained nor did jay hoyt maintain separate bank accounts for each of the sheep partnerships from until sometime in checks from the sheep partners were received at the hoyt office in elk grove california and deposited in one checking account the account was in the name of river city ranches rcr account and maintained at the bank of alex brown located in elk grove california sometime in jay hoyt discontinued using the rcr account he implemented a new business practice of commingling all hoyt organization funds in one checking account referred to as the pooling account this account was in the name of w j hoyt sons ranches mlp mlp and maintained at the first interstate bank in elk grove california the funds in the the bank of alex brown became the first interstate bank in pooling account were then allocated to the various hoyt entities based on a percentage determined by a pooling committee administered by jay hoyt the duration of the pooling account cannot be determined by the record during the years at issue substantial sums were deposited into and withdrawn by check from both the rcr account and the pooling account at the end of or early the sheep partnerships’ promissory notes and share-crop management agreements were assigned to mlp from that point on mlp was responsible for providing the various functions that were previously the responsibility of barnes ranch c respondent’s examination efforts and enforcement actions since approximately the irs regularly examined many of the partnership returns of the hoyt cattle partnerships and the individual returns of their partners the irs also examined the sheep partnerships’ returns and the individual returns of their partners because jay hoyt did not maintain separate bank accounts and accurate accounting_records for each of the sheep partnerships the irs audited the partnership tax returns as a group the irs generally disallowed the partnership tax benefits that each cattle and sheep partnership and their respective partners claimed resulting in those partnerships and partners commencing numerous cases in the tax_court the tax_court litigation over the years concerning the hoyt cattle and sheep partnerships includes bales v commissioner tcmemo_1989_568 river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir and durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir three test cases dealing with partnership adjustments numerous other cases involving the through taxable years of hoyt cattle partnerships and their partners that essentially were resolved after respondent and jay hoyt entered into a memorandum of understanding mou on date which outlined a basis for a settlement of all outstanding cattle partnership cases for the through taxable years and the instant case involving the nine hoyt sheep partnerships from through the irs’s tax enforcement efforts with respect to the tax_shelter program operated by jay hoyt included examinations of the returns of the cattle and sheep partnerships and their partners disallowance of the partnership tax benefits that were claimed issuance of prefiling notices to partners and freezing tax refunds they claimed and defending litigation commenced in the tax_court by partnerships and partners over the adjustments determined in the fpaas and notices of deficiency issued by respondent from the irs examinations of the returns of all the cattle and sheep partnerships and investor-partners through this tax_court litigation irs personnel either strongly suspected or believed these partnerships to be abusive tax_shelters the irs’s original position had been that the purported acquisitions of breeding animals by the cattle and sheep partnerships lacked economic_substance ie were economic shams that the partnerships’ stated purchase prices for the animals greatly exceeded the fair_market_value of the animals and that the promissory note each partnership issued in connection with its purported acquisition of breeding animals was not a valid indebtedness the holding in bales v commissioner tcmemo_1989_568 however set back considerably the irs’s tax enforcement efforts against jay hoyt and the cattle and sheep partnerships that he promoted and operated under his tax_shelter program in bales this court did not sustain the irs’s disallowance of many of the tax benefits a number of partners in specific cattle partnerships involved therein claimed for and this court among other things found that the bales partnerships had acquired the benefits_and_burdens_of_ownership with respect to specific breeding cattle that the purchase prices for the partnership cattle did not exceed their fair_market_value and that the promissory notes these partnerships issued were valid recourse indebtedness the examination_division examined many of the returns of the cattle and sheep partnerships and their partners for the through taxable years during the bales litigation the examination_division obtained extensions from the partners in the cattle partnerships to extend the period of limitations for assessing and collecting income_tax liabilities for the and tax years after obtaining the extensions the examination_division temporarily suspended examination activity with respect to those tax years in early the examination_division resumed examining and processing the individual returns filed by partners in the cattle partnerships for the and tax years shortly thereafter standard revenue_agent reports for those years were prepared that proposed to disallow all tax benefits these partners had claimed from the cattle partnerships from about through an examination_division team conducted partnership-level examinations of many of the returns of the cattle and sheep partnerships for the through the unified partnership audit and litigation provisions of secs are not applicable to the pre-1983 taxable years of the cattle and sheep partnerships these provisions were enacted as part of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 and are generally applicable to partnership taxable years beginning after date taxable years during these examinations jay hoyt and the hoyt organization failed to provide adequate documents and records substantiating the livestock the partnerships purportedly acquired and owned following the bales opinion the irs attempted to verify the existence of all purported livestock that the cattle and sheep partnerships allegedly owned for post-1979 taxable years as a result of an administrative_summons enforcement action brought in the united_states district_court for the district of oregon u s district_court in the irs first inspected and counted all the purported cattle and sheep that these partnerships allegedly owned from fall through spring the livestock count and inspection were conducted in connection with the irs’s examinations of the post-1986 taxable_year returns of the partnerships by date although the irs’s inspection and livestock count were not fully completed irs personnel concluded that jay hoyt and the hoyt organization had greatly overstated the number of actual breeding animals that these partnerships claimed to own the irs further concluded that jay hoyt and the hoyt organization had also grossly overvalued the livestock upon which the partnerships were claiming tax benefits the unified partnership audit and litigation provisions of secs applied to these partnership taxable years see supra note based on the above conclusions from its count of the cattle and sheep the irs beginning in date generally froze and stopped issuing income_tax refunds to partners in the cattle and sheep partnerships the irs issued prefiling notices to the investor-partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the cattle and sheep partnerships and not issue any_tax refunds these partners might claim attributable to such partnership tax benefitsdollar_figure respondent eventually issued notices of deficiency to numerous investor-partners for the and tax years in which respondent determined that none of the tax benefits the partners claimed from the cattle and sheep partnerships were allowable and fpaas to many of the cattle and sheep partnerships for the taxable years and in which respondent disallowed the tax benefits these partnerships claimed following the irs’s freezing in date of tax refunds to partners in the cattle and sheep partnerships the hoyt organization experienced financial difficulties freezing the ultimately this court in durham farms j v v commissioner tcmemo_2000_159 and river city ranches j v v commissioner tcmemo_1999_209 upheld respondent’s disallowance of almost all tax benefits claimed by those cattle and sheep partnerships for certain post-1986 taxable years tax refunds greatly diminished the amount of money the hoyt organization obtained from new and existing partners after the opinion in bales was filed and appropriate decisions were entered settlement negotiations were conducted between jay hoyt and the irs which culminated in the mou beginning in an increasing number of investor-partners were becoming disgruntled with jay hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships due in part to respondent’s tax enforcement jay hoyt urged the partners to support and remain loyal to the organization in challenging the irs’s actions the hoyt organization warned that partners who stopped making their partnership payments and withdrew from their partnerships would be reported to the irs as having substantial debt relief income and would have to deal with the irs on their own on or about date in the 32d judicial district_court for the parish of terrebonne state of louisiana a group of investors obtained an dollar_figure million default judgment against jay hoyt management mlp and several cattle breeding partnerships for fraud and other violations see mabile et al v walter j hoyt iii et al no on date the plaintiffs in the louisiana lawsuit filed involuntary bankruptcy petitions in the u s bankruptcy court for the district of oregon bankruptcy court to force management and mlp into bankruptcy and liquidate each company’s assets on date the bankruptcy court entered an order for relief in effect finding that management and mlp were both bankrupt in the management and the mlp bankruptcy cases the united_states trustee u s trustee in moved to have the bankruptcy court substantively consolidate all assets and liabilities of almost all hoyt organization entities and the many hoyt investor partnerships this consolidation included all the cattle and sheep partnerships on date the bankruptcy court entered its judgment for substantive consolidation consolidating all the above mentioned entities for bankruptcy purposes the u s trustee then sold off what little livestock that the hoyt organization owned and or managed on behalf of the cattle and sheep partnerships from through the irs at various times issued standard letters to investor-partners advising them of the irs’s position in disputing the claimed tax benefits from the cattle and sheep partnerships from through revenue_agent norman johnson and other irs employees discussed the irs’s position with hundreds of investor-partners in the cattle and sheep partnerships many of the discussions addressed the confusion various partners had regarding certain tax issues as a result of the conflicting information and tax_advice that jay hoyt and the hoyt organization provided the investor-partners respondent ultimately issued fpaas to the cattle and sheep partnerships for post-1986 taxable years in which respondent disallowed the tax benefits these partnerships claimed for those years these partnerships then commenced numerous tax_court cases for a redetermination of the fpaa adjustments on date this court issued its opinion in river city ranches j v v commissioner tcmemo_1999_209 a test case sustaining respondent’s disallowance of all tax benefits claimed by three sheep partnerships on date this court issued its opinion in the durham farms j v v commissioner tcmemo_2000_159 a test case in which the court disallowed almost all tax benefits that seven cattle partnerships claimed in light of these holdings and the mounting evidence petitioners conceded the various partnership adjustments choosing to focus on the issues raised in their amended petition d governmental investigations of jay hoyt after the initial irs examinations of the many cattle and sheep partnerships several investigations by various government agencies were commenced relating to jay hoyt’s activities from through the irs’s criminal_investigation_division cid conducted an investigation of jay hoyt for allegedly backdating documents to enable investor-partners to claim improper deductions and credits for and on date the irs district counsel’s office in sacramento california referred the matter to the department of justice doj for prosecution the doj then forwarded the matter to the u s attorney’s office in sacramento for review and consideration on date the u s attorney’s office declined to prosecute jay hoyt the assistant u s attorney assigned to consider the possible criminal tax prosecution concluded that the total_tax loss to the government from the backdating was relatively small probably less than dollar_figure and it would be difficult to obtain a conviction of jay hoyt in a jury trial in date a member of the irs examination_division team which had been examining the returns of many of the cattle and sheep partnerships for the through taxable years recommended that the cid investigate jay hoyt for allegedly making and or assisting in fraudulent or false tax_return statements in connection with his promotion and operation of the cattle partnerships in his referral_report to the cid this team member concluded that jay hoyt was selling cattle to some partnerships that had already been sold to other partnerships and that he was depreciating cattle that did not exist the cid then conducted an investigation of the alleged nonexistent cattle and jay hoyt’s represented value for them cid’s investigation was completed no later than date on date during the cid’s above-mentioned investigation the u s attorney’s office in sacramento requested that the cid review certain information and determine whether irs special agents from the cid should join in an ongoing grand jury investigation of jay hoyt for possible violations of the internal revenue laws on date the irs regional counsel’s office requested that irs special agents be authorized to participate in the grand jury investigation on date the u s attorney’s office ended the grand jury investigation of jay hoyt without an indictment on or about date the cid commenced an investigation of jay hoyt for possible criminal violations of the internal revenue laws due to his alleged misrepresentation of the total number and value of purported cattle that the cattle partnerships allegedly owned the cid closed the investigation on or about date and did not recommend that the irs attempt to have jay hoyt prosecuted on or about date the cid commenced an investigation of jay hoyt for possible criminal violations of the internal revenue laws relating to the alleged shortage of cattle from the hoyt cattle partnerships the cid closed this investigation on date and did not recommend that the irs attempt to have jay hoyt prosecuted from through other governmental agencies also investigated jay hoyt including the securities_and_exchange_commission sec the united_states postal service usps and the u s trustee as a result of a referral for further investigation from the u s attorney’s office in seattle washington to the usps postal inspectors in late commenced an investigation of jay hoyt and the hoyt organization for possible mail fraud violations during and the sec conducted an ongoing investigation of jay hoyt but the sec eventually closed its investigation and deferred to the usps’s investigation of jay hoyt that had been commenced in late in date postal inspectors seized numerous documents and records from the offices of the hoyt organization pursuant to a search warrant in hoyt sons ranch properties hsrp partnership one of the hoyt organization’s ranch land partnerships filed a bankruptcy petition under chapter of the bankruptcy code in the bankruptcy court after the bankruptcy filing the u s trustee commenced an investigation of jay hoyt for possible gross mismanagement or bankruptcy fraud in connection with hsrp the u s trustee also investigated jay hoyt in connection with the management and mlp bankruptcy cases commenced in on date the government filed an indictment in the u s district_court against jay hoyt and several other persons who had worked for or engaged in transactions with the hoyt organization including april and david barnes charging them with numerous counts of conspiracy and mail fraud on date the government filed a superseding indictment against the same defendants which among other things charged jay hoyt with counts of conspiracy to commit fraud mail fraud bankruptcy fraud and money laundering see united_states v barnes et al no cr 98-529-jo-04 d or date affd sub nom 47_fedappx_834 9th cir all future references to jay hoyt’s indictment are to the superseding indictment of date following a jury trial in the u s district_court case noted above on date jay hoyt was convicted of count of conspiracy to commit fraud counts of mail fraud counts of bankruptcy fraud and counts of money laundering see id the u s district_court then sentenced jay hoyt to months of imprisonment and also ordered him to pay restitution of over dollar_figure million to the individual victims of his crimes this dollar_figure million figure represented the total amount that the government using hoyt organization records determined was paid to the hoyt organization from through by investor-partners in the cattle partnerships the sheep partnerships and other similar partnerships that jay hoyt promoted the fraud perpetrated by jay hoyt impacted over big_number people and had actual and intended losses exceeding dollar_figure million 47_fedappx_834 9th cir following the government’s filing in late of the indictment against jay hoyt respondent moved this court to remove jay hoyt as tmp in many of the cattle and sheep partnership cases before the tax_court in orders issued from date through date this court removed jay hoyt as tmp in numerous cattle and sheep partnership cases pursuant to rule b e certain agreements extending the period of limitations that jay hoyt and the irs executed jay hoyt and the irs executed agreements extending the period of limitations on assessments for certain taxable years of rcr rcr rcr rcr and rcr jay hoyt executed each of the extension agreements as tmp for the various sheep partnerships the partnership taxable_year involved the date upon which the partnership filed its return for that year the irs extension form used the respective dates upon which jay hoyt and the irs executed the various forms the date to which jay hoyt and the irs in the form agreed to extend the period of limitations and the date upon which respondent issued each partnership the fpaa are as set forth below taxable date date to date year return irs date executed which fpaa partnership ended filed form hoyt irs extended issued rcr 872-p 872-p 872-p rcr 872-p 872-p 872-p rcr 872-p 872-p rcr 872-o indefinite rcr 872-p 872-p rcr 872-p 872-p 872-p rcr 872-p 872-p rcr 872-p 872-p 872-p rcr 872-p 872-p 872-p rcr 872-p 872-p opinion petitioners bear the burden_of_proof on all issues raised in their amended petitions rule sec_142 a 290_us_111 issue entitlement to partnership level theft_loss deductions a the parties’ argument sec_1 petitioners’ arguments it is our understanding that the gist of petitioners’ theory regarding entitlement to a theft_loss deduction for each taxable_year at issue is as follows each of the nine sheep partnerships was the victim of a theft by jay hoyt because his conviction in the u s district_court for specific federal crimes establishes the existence of the theft11 since oregon is where the partnerships were formed and operated oregon is the jurisdiction where the thefts occurred oregon criminal statutes that are similar to the federal criminal statutes jay hoyt was convicted of violating are evidence that jay hoyt’s federal crimes are also crimes in oregon and each partnership is entitled to a theft_loss deduction equal to the total amount of cash invested by the partners in each year further petitioners contend that the government’s successful prosecution of jay hoyt precludes respondent under doctrines of collateral and or judicial estoppel from denying that the hoyt sheep partnerships and their investor-partners were victims of a theft the details of jay hoyt’s criminal conviction and specific crimes for which he was found guilty are discussed supra pp while petitioners argue that a theft occurred in each year equal to the total amount of cash contributed in that year they admit that each of the sheep partnerships did not discover the alleged thefts until after the years at issue however petitioners argue that this court should apply the doctrine_of equitable_estoppel and the ninth circuit’s holding in 912_f2d_325 9th cir revg 92_tc_995 to the exceptional circumstances presented in this case to override sec_165 and allow each partnership to deduct a theft_loss for each of the years at issue petitioners acknowledge that they seek this remedy to reduce the amount of interest that individual partners will be assessed as a result of the partnership adjustments petitioners assert that if the irs had warned the investor- partners that serious problems existed and disclosed information the irs had regarding jay hoyt’s diverting of their funds and selling of nonexistent sheep to their partnerships the partners would not have continued investing in the partnerships and would have stopped their payments to the hoyt organization at a minimum petitioners state these partners might have been able to discover the theft earlier allowing the partnerships and themselves to claim earlier offsetting theft_loss deductions petitioners thus maintain that each partnership under equitable principles should be allowed a theft_loss deduction for each of the years at issue equal to the cash payments made by the partners to the partnerships during those years respondent’s arguments respondent contends that the hoyt sheep partnerships are not entitled to theft_loss deductions for any of the years at issue respondent argues that petitioners have failed to satisfy all of the requirements under sec_165 for deducting a theft_loss specifically respondent asserts that petitioners have failed to establish the partnerships as opposed to the partners were victims of a theft the amount of the alleged theft that the alleged theft from each partnership was discovered during the through years at issue and that no reasonable prospect for recovery existed during the years at issue respondent states that in united_states v barnes et al no cr 98-529-jo-04 d or date the government’s prosecution focused on the activities of jay hoyt other co- defendants and the hoyt organization in promoting and operating the cattle partnerships not the sheep partnerships hence respondent maintains that collateral_estoppel and judicial estoppel are inapplicable as the government’s conviction of jay hoyt neither establishes a theft from the sheep partnerships nor precludes respondent from denying that the sheep partnerships were victims of a theftdollar_figure respondent disputes that equitable_estoppel or the rod warren ink case should be applied to override sec_165 and allow the partnerships theft_loss deductions for the years at issue respondent asserts that petitioners have failed to establish the irs misled the partnerships and their partners about jay hoyt’s fraudulent activities against them and the partnerships and their partners reasonably relied to their detriment on the irs’s alleged failure to stop and disclose jay hoyt’s promotion of the cattle and sheep partnerships at an earlier date additionally respondent adds that the court_of_appeals for the ninth circuit requires affirmative misconduct by the government as a threshold matter before deciding whether the traditional requirements of equitable_estoppel are met respondent disputes that there was affirmative misconduct by the irs b discussion of applicable law sec_165 theft_loss sec_165 generally allows a taxpayer to deduct losse sec_12 in this connection jeffrey hull the postal inspector who investigated jay hoyt and later worked with the prosecution team testified that the criminal case focused on the cattle partnerships and not the sheep partnerships mr hull explained that his investigation had focused upon the cattle partnerships since they represented the majority of the investor partnerships and that he and others saw no point in having to address collateral issues concerning the sheep partnerships from the theft of property sec_165 c petitioners bear the burden of proving by a preponderance_of_the_evidence that a theft actually occurred rule a 24_tc_525 16_tc_163 ginesky v commissioner tcmemo_1994_ to carry this burden_of_proof sec_165 requires petitioners to establish all the required elements of a theft_loss yates v commissioner tcmemo_1988_565 first petitioners must show that a theft occurred under the law of the jurisdiction wherein the alleged loss occurred 34_tc_688 second petitioners must prove the amount of the theft_loss 46_tc_161 sec_1_165-8 income_tax regs third petitioners must establish the date that the loss from theft was discovered sec_165 34_tc_59 sec_1_165-8 income_tax regs for purposes of sec_165 any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 sec_1 a income_tax regs however if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery only that portion of the loss not covered by that claim for reimbursement is considered sustained by the taxpayer 90_tc_1248 sec_1_165-8 sec_1 d ii income_tax regs as used in sec_165 the term theft is a word of general and broad connotation intended to cover any criminal appropriation of another’s property including theft by larceny embezzlement obtaining money by false pretenses and any other form of guile 61_tc_354 affd 540_f2d_448 9th cir see sec_1_165-8 income_tax regs whether a loss from theft has occurred for purposes of sec_165 is determined under the laws of the state wherein the loss allegedly was sustained 540_f2d_448 9th cir affg 61_tc_354 however a federal criminal statute may provide the requisite criminality allowing a taking of a taxpayer’s property to be considered a theft for purposes of sec_165 e g 43_tc_842 holding federal mail fraud to be a theft for purposes of sec_165 estoppel principles a equitable_estoppel equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir it is well established that the doctrine_of equitable_estoppel should be applied against the commissioner in tax cases ‘with the utmost caution and restraint ’ 90_tc_684 quoting 76_tc_209 affd 810_f2d_209 d c cir further the supreme court has stated that the government may not be estopped on the same grounds as other litigants opm v richmond 496_us_414 467_us_51 the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed see kronish v commissioner supra and cases cited therein thus the doctrine requires a finding that a claimant relied on the government’s representations and suffered a detriment because of that reliance 104_tc_13 affd 140_f3d_240 4th cir in addition to the traditional elements of equitable_estoppel the court_of_appeals for the ninth circuit requires the party seeking to apply the doctrine against the government to prove affirmative misconduct see 1_f3d_932 9th cir and cases cited the aggrieved party must prove ‘affirmative misconduct going beyond mere negligence’ and even then ‘estoppel will only apply where the government’s wrongful act will cause a serious injustice and the public’s interest will not suffer undue damage by imposition of the liability ’ 872_f2d_277 9th cir quoting 847_f2d_515 9th cir affirmative misconduct requires ongoing active misrepresentations or a pervasive pattern of false promises as opposed to an isolated act of providing misinformation 875_f2d_699 9th cir affirmative misconduct is a threshold issue to be decided before determining whether the traditional elements of equitable_estoppel are present see purcell v united_states supra pincite b collateral_estoppel collateral_estoppel basically precludes parties and their privies from relitigating issues actually and necessarily litigated and decided in a final prior judgment by a court of competent jurisdiction 90_tc_162 affd 904_f2d_525 9th cir for collateral_estoppel to apply in a factual context the following conditions must be met the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must have actually litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged peck v commissioner supra pincite the supreme court has broadened the scope of collateral_estoppel beyond its common-law limits by abandoning the requirement of mutuality of the parties and has conditionally approved the offensive use of collateral_estoppel by a plaintiff who was not a party to the prior lawsuit see 439_us_322 however offensive use of collateral_estoppel only applies when a plaintiff seeks to foreclose a defendant from relitigating an issue the defendant previously litigated unsuccessfully in another action against the same or a different party id pincite n further the supreme court subsequently held that nonmutual offensive collateral_estoppel could not be applied to preclude the government’s relitigation of the issue presented 464_us_154 while some lower courts have indicated that the language in mendoza is somewhat ambiguous the tax_court and the court_of_appeals for the ninth circuit to which this case is appealable have both on numerous occasions interpreted mendoza as holding that nonmutual offensive collateral_estoppel may not be invoked against the government 916_f2d_542 9th cir 746_f2d_503 9th cir 98_tc_383 84_tc_137 barrett-crofoot invs v commissioner tcmemo_1994_59 c judicial estoppel judicial estoppel is a doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 944_f2d_253 5th cir 690_f2d_595 6th cir the tax_court as well as the courts of appeals for the ninth circuit have accepted the doctrine_of judicial estoppel see 105_f3d_530 9th cir 100_tc_17 the doctrine_of judicial estoppel focuses on the relationship between a party and the courts and it seeks to protect the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a completely contradictory position before the same or another court merely because it is now in that party’s interest to do so edwards v aetna life ins co supra pincite huddleston v commissioner supra pincite whether or not to apply the doctrine is within the court’s sound discretion it should be applied with caution in order to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement daugharty v commissioner tcmemo_1997_ quoting 911_f2d_1214 6th cir because judicial estoppel focuses primarily on the relationship between a party and the courts it is distinguishable from equitable_estoppel which focuses primarily on the relationship between the parties themselves teledyne indus inc v nlrb supra pincite0 judicial estoppel generally requires acceptance by a court of the prior position and does not require privity or detrimental reliance of the party seeking to invoke the doctrine id huddleston v commissioner supra pincite acceptance by a court does not require that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court 892_f2d_637 7th cir edwards v aetna life ins co supra pincite n huddleston v commissioner supra pincite although judicial estoppel is somewhat similar to collateral_estoppel there are substantial differences between the two doctrines see teledyne indus inc v nlrb supra pincite thus judicial estoppel may apply in a case where neither collateral_estoppel nor equitable_estoppel would apply 667_f2d_1162 4th cir c discussion of partnership level theft_loss deduction sec_1 determination of whether the sheep partnerships were victims of theft as previously stated in order to sustain a theft_loss deduction petitioners must prove the following elements that each sheep partnership was the victim of a theft pursuant to the law of the jurisdiction where the loss was sustained the year that each partnership discovered the loss from the theft and the amount of theft_loss that each partnership suffered see yates v commissioner tcmemo_1988_565 a the occurrence of a theft petitioners have the burden of establishing a theft of partnership property from each of the sheep partnerships petitioners rely on jay hoyt’s federal conviction and three oregon statutes that are similar to the federal criminal statutes jay hoyt was convicted of violating as proof of the occurrence of a theft from the partnerships on the premise that jay hoyt’s conviction establishes a theft from the individual investors petitioners claim that the partnerships were the victims of jay hoyt’s theft because a theft from all the partners is a theft from the partnerships finally petitioners cite various cases for propositions that they assert establish a theft from the partnerships the court is mindful that throughout all of petitioners’ arguments dealing with a theft_loss they treat partners and partnerships as the same making no clear distinction between these terms as set forth infra pp a clear distinction exists under both california and nevada law further a distinction between partners and partnerships exists under federal_law see sec_6226 because all the partnerships at issue are subject_to the provisions enacted in the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 our jurisdiction is limited exclusively to the determination of the tax treatment of partnership items for the partnership year to which the fpaa relates see sec_6226 infra pp we have no jurisdiction in this partnership level proceeding over nonpartnership_items which can only be determined at the individual partner level 97_tc_575 the court shall not allow petitioners to freely interchange the partners with the partnerships to suit their arguments accordingly when addressing the petitioners’ theft_loss arguments the court will apply the distinction between the partners and the partnerships as required_by_law i jay hoyt’s conviction of federal crimes on date jay hoyt was convicted of count of conspiracy to commit fraud counts of mail fraud counts of bankruptcy fraud and counts of money laundering see united_states v barnes et al no cr-98-529-jo-04 d or date the indictment charged jay hoyt and others with conspiring to defraud thousands of investors by selling investment interests by means of false promises and representations the u s district_court described jay hoyt’s crimes as the most egregious white collar crime committed in the history of the state of oregon 47_fedappx_834 9th cir jay hoyt was ordered to pay restitution to each victim investor-partner in an amount equal to the total payments each individual made to the hoyt organization although jay hoyt’s indictment dealt with fraud perpetrated against individual investors through the use of cattle partnerships only the judgment ordered restitution to all the partners in the cattle and sheep partnerships by definition restitution is the act of making good or giving equivalent for any loss damage or injury black’s law dictionary 5th ed further a general obligation exists for a person who defrauds another to make restitution to the person defrauded kreimer v commissioner tcmemo_1983_672 accordingly the u s district_court would not have ordered jay hoyt to pay restitution to the sheep partners had they not been victims of his crimes moreover in jay hoyt’s appeal of his conviction he did not argue that the u s district_court erred by including the sheep partners in the restitution order see united_states v hoyt supra because the sheep partners were included in the restitution order and all the sheep partnerships were formed organized and operated in essentially the same fashion as the cattle partnerships we conclude that jay hoyt defrauded the individual investors in the nine sheep partnerships in the same manner that he was convicted of defrauding the individual investors in the cattle partnerships petitioners state that the conviction established hoyt’s theft from all his partners and partnerships petitioners assert that the indictment in the criminal case provides sufficient facts to establish the existence of a theft for purposes of a theft_loss as previously mentioned under tefra we have no jurisdiction in this partnership level proceeding over nonpartnership_items which can only be determined at the individual partner level see sec_6226 affiliated equip leasing ii v commissioner supra pincite accordingly we analyze each of the crimes jay hoyt was convicted of committing to determine whether the partnerships are entitled to a theft_loss deduction jay hoyt was convicted of one count of conspiracy to commit mail fraud and multiple counts of mail fraud but these criminal acts were perpetrated against prospective and current partners not the partnerships nothing in the indictment indicates that the partnerships were the victims of the conspiracy or mail fraud committed by jay hoyt nor was any restitution awarded to the partnerships clearly the victims of these crimes for which jay hoyt was convicted and ordered to pay restitution were exclusively individual investors crimes perpetrated on the partnerships simply were not the nature or focus of the federal conspiracy and mail fraud investigation and prosecution jay hoyt was convicted of counts of mail fraud for using the usps to execute his intentional scheme to defraud and to obtain money through false promises and false pretenses each of the counts corresponds to a particular mailing either sent by the hoyt organization from burns oregon to a partner in one of the cattle partnerships or a check sent by a partner in one of the cattle partnerships to burns oregon these individual mailings collectively establish that the victims of the mail fraud were the individual cattle partners who received mailings from the hoyt organization and sent checks to the hoyt organization for the sheep partnerships all to be victims of mail fraud each partnership would have had to receive some mail from the hoyt organization and then part with partnership property based on false promises and false pretenses contained within the mailing no evidence was presented establishing that these events ever occurred further as previously stated the partnerships were not included in the indictment as victims of the mail fraud the indictment charged and the prosecution proved that jay hoyt and others made false representations and promises to prospective investors and current investors in order to obtain money from them using the investors simply as sources of cash the fraud was perpetrated on the investors jay hoyt knew for many years he did not have the total amount of livestock that he claimed and could not meet the various guarantees he promised yet he continued to create new partnerships and fictitious livestock as a scheme and artifice to defraud individuals the fact that jay hoyt used the partnerships as an integral part of perpetuating fraud against individual investors through false promises and false pretenses does not establish a theft on the partnership level petitioners cannot rely on jay hoyt’s conspiracy to commit fraud and mail fraud convictions to establish theft from the partnerships by inserting a different set of victims from those stated in the indictment and proven at the criminal trial because we determine that jay hoyt’s fraud was perpetrated on the individual partners we hold that his conviction for conspiracy to commit fraud and mail fraud does not establish that a partnership level theft occurred petitioners make no mention of jay hoyt’s conviction for bankruptcy fraud as to this charge jay hoyt was convicted of knowingly and fraudulently concealing property from creditors the u s trustee and other officers of the court making material false oaths accounts and testimony and making material false declarations certificates verifications or statements under penalty of perjury there is no evidence in the record that any of the property concealed was sheep partnership property petitioners do not specifically assert the record does not contain evidence nor do we find that the conviction for bankruptcy fraud establishes a theft on the sheep partnerships for any of the years at issue jay hoyt was also convicted of money laundering for concealing from the bankruptcy trustee over dollar_figure in funds received from investors after date that were deposited into first security bank and later withdrawn in varying increments the money laundering counts for which jay hoyt was convicted each represent individual checks drawn on the first security bank account that were each made payable to hoyt related partnerships or individuals and of a value greater than dollar_figure the dates for each of these checks range from on or about date through date accordingly the money laundering conviction which was based on activities that commenced in cannot possibly be used as evidence to establish a theft prior to that date since is the last year at issue for all of the nine sheep partnerships the money laundering conviction in no way establishes a theft from any of the sheep partnerships for any of the years at issue rejecting the arguments advanced by petitioners the court holds that none of the federal crimes committed by jay hoyt establish that a sec_165 theft was perpetrated on the partnerships for any of the years at issue accordingly a theft from each partnership of partnership property must be proven under another theory for petitioners to establish that the partnerships were the victims of theft ii petitioners’ claim that a theft from the partners is a theft from the partnerships petitioners contend that even if the court finds that jay hoyt’s federal conviction does not establish theft on the partnership level at a minimum the conviction establishes a theft from the partners based on this contention and their assertion that the partners are synonymous with the partnerships petitioners conclude that the partnerships sustained a theft to reach this conclusion petitioners argue that under state law a partnership is its partners since the partnerships are aggregates of all the partners and all the partners were defrauded then the partnerships were defrauded stealing from partners by using the partnerships as the vehicle for fraud is indistinguishable from stealing from the partnerships and stealing from the partnerships is a theft from the partners because the partners jointly own the partnership assets petitioners have failed to cite any authority supporting these arguments petitioners state that the partnership law of oregon nevada and california arguably applies to the partnerships at issue however only california and nevada law applies because eight of the sheep partnerships were formed under and governed by california law with the remaining sheep partnership formed under and governed by nevada law in particular rcr rcr rcr and rcr were formed in california as limited_partnerships rcr rcr ogt and ogt were formed in california as general partnerships and rcr was formed in nevada as a general_partnership petitioners’ argument that under state law a partnership is its partners provides no legal support for their conclusion that the partnerships were victims of theft under california limited_partnership law a limited_partnership is a partnership formed by two or more persons under california law and having one or more general partners and one or more limited partners cal corp code secs west supp pursuant to california and nevada general_partnership law a partnership is an association of two or more persons to carry on as co-owners a business for profit cal corp code sec nev rev stat ann sec_87 michie supp it is obvious by definition that a partnership comprises of its partners however no conclusion can be drawn from this fact alone that a theft from the partners is a theft from the partnerships petitioners’ argument that the partnerships were defrauded because the partnerships are aggregates of all the partners who were defrauded is unsupported by california and nevada law this argument is a refined rendition of petitioners’ first argument and is based on their conclusion that for all purposes a partnership is an aggregate of its individual partners the aggregate_theory and the entity_theory are two theories regarding the basic nature of a partnership the aggregate_theory considers a partnership to be no more than an aggregation of the individual partners whereas the entity_theory characterizes a partnership as a separate_entity distinct from its partners whether the aggregate_theory or the entity_theory should be applied for all purposes has not ultimately been determined unger v commissioner tcmemo_1990_15 affd 936_f2d_1316 d c cir the theory employed varies from case to case often depending on the issue to be decided id under the aggregate approach each partner has an interest in specific partnership property 936_f2d_1316 d c cir affg tcmemo_1990_15 in contrast under the entity approach partnership property is attributable to the partnership only not to the partners id the california and nevada partnership law deals with partnerships as aggregates for certain purposes and as entities for others the definition of a partnership as an association of two or more persons to carry on as co-owners a business for profit suggests that a partnership is an aggregate of its members however the fact that specific partnership property is a distinct category of property indicates the entity approach would apply to partnership assets see 115_f2d_283 9th cir state v elsbury nev p 2d the entity approach as opposed to the aggregate approach is in accord with the clear intent of the california and nevada partnership law that partnership property is a separate and distinct category of property accordingly petitioners cannot apply the aggregate approach to conclude that the partnerships were defrauded petitioners’ argument that jay hoyt’s use of the partnerships to perpetrate fraud on the partners is tantamount to stealing from the partnerships is without merit the record establishes that jay hoyt defrauded the individual investors not the partnerships of their money as previously mentioned the fact that jay hoyt utilized the partnerships as a guise to defraud individuals does not establish a theft on the partnership level petitioners’ argument that the partners jointly own the partnership assets is unsupported by the law under california limited and general_partnership law and nevada general_partnership law a partner’s interest in a partnership is personal_property and the partner has no interest in specific partnership property see evans v galardi cal 3d p 2d stilgenbaur v united_states supra pincite state v elsbury nev pincite p 2d pincite specific partnership property is a distinct category of property separate from a partner’s interest in the partnership stilgenbaur v united_states supra a partner’s personal_property interest in the partnership grants the partner a right to his share of profits and surplus not an ownership_interest to any particular portion of the partnership assets comstock v fiorella cal app 2d cal rptr contrary to petitioners’ assertion under california and nevada partnership law the partners do not jointly own the partnership assets therefore petitioners’ argument fails to establish a theft on the partnership level the arguments presented by petitioners fail to recognize the legal distinction between a partnership and its partners thus their claim that a theft from the partners is a theft from the partnerships is without merit and unsupported by the law iii petitioners’ claim that a theft occurred under state law petitioners assert that jay hoyt’s criminal acts for which he was convicted under federal_law in oregon constitute theft under similar oregon statutes namely oregon revised statutes ors sec_164 theft by deception sec_164 laundering a monetary instrument and sec_164 engaging in a financial transaction in property derived from unlawful activitydollar_figure petitioners rely exclusively on jay hoyt’s federal conviction in oregon to establish the elements of a theft under state law however since we held above that petitioners cannot rely solely on jay hoyt’s conviction to establish theft from the partnerships petitioners must prove they were the victims of a theft under the applicable law of the jurisdiction where the alleged thefts occurred petitioners state that they rely on the oregon criminal statutes because jay hoyt was convicted of federal crimes in oregon and each partnership was formed and operated in oregon as we previously determined the specific crimes jay hoyt was convicted of violating in oregon were perpetrated against individual investors and were not thefts of partnership property further petitioners’ claim that the sheep partnerships were formed and operated in oregon is factually incorrect as previously discussed eight of the sheep partnerships at issue were formed in california and one partnership was formed in nevada not only were a majority of the partnerships formed in california but the record shows that the majority of sheep operations were performed in california all of the agreements were entered into in california between california or nevada partnerships and barnes ranch a sole_proprietorship operated in or rev stat sec_164 and are both money laundering statutes california the record establishes that any sheep that actually existed were located on barnes ranch in sacramento california in addition for all the years at issue the record shows that the checks from individual sheep partners were received at the elk grove california office and deposited into the rcr account or the pooling account at the bank located in elk grove california while the record contains evidence that money was deposited into bank accounts in california during the years at issue no evidence was presented showing that the money ever left california there is no evidence in the record to establish that any of the investor funds were ever transferred to the hoyt office in burns oregon or deposited into an oregon bank account during any of the years at issue further petitioners failed to present any evidence that any partnership property was illegally taken from anywhere in oregon during any of the years at issue without any evidence to link the investor funds to oregon petitioners cannot possibly prove that oregon is the jurisdiction where the alleged thefts occurred therefore due to the lack of evidence presented on this issue petitioners have failed to establish that a theft of partnership property occurred within the state of oregon during any of the years at issue however in light of jay hoyt’s criminal activities in oregon we shall analyze the three oregon statutes cited by petitioners to determine whether any illegal activity occurred in oregon sufficient to establish petitioners were the victims of a theft we believe that petitioners equate the ors sec_164 theft by deception statute to the federal conspiracy to commit fraud and mail fraud statutes jay hoyt was convicted of violating to violate the oregon theft by deception statute a person with intent to defraud must obtain the property of another by creating or confirming another’s false impression of law value intention or other state of mind which the actor does not believe to be true failing to correct a false impression which the person previously created or confirmed preventing another from acquiring information pertinent to the disposition of the property involved selling or otherwise transferring or encumbering property failing to disclose a lien adverse claim or other legal impediment to the enjoyment of the property or promising performance which the person does not intend to perform or knows will not be performed therefore to establish a theft under the oregon statute cited by petitioners they must prove that jay hoyt with intent to defraud each partnership by means of at least one of the five methods stated in the theft by deception statute deceptively obtained partnership property each year from each partnership equal to the amount of total cash the investors contributed in each of those years petitioners state in their brief that the sheep partnerships entered into transactions with hoyt and barnes upon having been deceived as to the transaction the record does not support petitioners’ assertion that the partnerships were deceived in any way although jay hoyt and david barnes did enter into various partnership agreements and transactions with the intent to deceive the victims of their intentional deception were the individual investors not the partnerships many of the documents created by the partnership transactions were merely instruments intentionally used to defraud individual investors by creating false impressions and making promises known not to be true as previously stated petitioners readily admit that investors would not have parted with their money if not for jay hoyt’s deceptive practices petitioners’ admission further emphasizes that the thefts occurred when the individuals were deceived into parting with their money the partnerships were not victims of those deceptive practices and were not deceived by those practices into parting with any partnership property petitioners fail to show how jay hoyt’s theft by deception perpetrated against the individual partners constitutes a theft of partnership property under the law of oregon statements in a brief that are not supported by testimony or documents introduced at trial are not evidence see rule b 99_tc_202 n the record is void of any evidence to establish that jay hoyt or anyone else violated the oregon theft by deception statute with respect to the partnerships accordingly petitioners have not met their burden of establishing a theft on the partnership level for sec_165 purposes applying the oregon theft by deception statute petitioners also cite the oregon money laundering statutes or rev stat sec_164 and as establishing a theft from the partnerships other than providing evidence of jay hoyt’s conviction for violation of a similar federal statute petitioners fail to present any evidence showing how the oregon statutes establish a theft on the sheep partnerships petitioners have not provided evidence that jay hoyt or anyone else conducted a financial transaction with proceeds of an unlawful activity of a sum equal to the total amount invested by the partners in each of the years at issue unlike the indictment and evidence presented at jay hoyt’s federal criminal trial petitioners failed to present any evidence that jay hoyt or anyone else during any of the years at issue knowingly engaged in a financial transaction in oregon of a value greater than dollar_figure in property using the proceeds of any unlawful activity additionally both of the oregon money laundering statutes require proof that an underlying unlawful activity was committed to obtain the proceeds involved in the financial transaction yet petitioners did not specify which alleged unlawful activity was committed to obtain the proceeds jay hoyt’s indictment specifically stated the underlying unlawful activity committed in oregon and presented specific monetary transactions negotiated checks constituting money launderingdollar_figure because those checks bore dates in or each check was negotiated after the tax years here at issue see supra p petitioners did not introduce any checks or similar evidence of any monetary transactions that were negotiated during any of the years at issue petitioners have not proven that any of the partnerships were victimized during the years at issue by a violation of either of the oregon money laundering statutes petitioners failed to present any evidence proving the elements of either crime thus by merely citing the two oregon money laundering statutes and not proving the elements of those crimes petitioners have not established a theft on the partnership level for any of the years at issue iv analysis of case law cited by petitioners we now address the following cases which petitioners rely upon as authority to support their various arguments that the sheep partnerships are entitled to a theft_loss deduction the specified unlawful activities used to establish money laundering at jay hoyt’s criminal trial were mail fraud and bankruptcy fraud petitioners cite 43_tc_842 for the general proposition that the partnerships are entitled to a theft_loss deduction because a promoter’s fraud in obtaining money from investors in a tax_shelter constitutes theft under sec_165 cummin v united_states aftr 2d d n j for the propositions that a the partnerships are entitled to a business theft_loss where the partnerships’ transactions lack economic_substance by reason of fraud and b the tax_court has contemplated there will be circumstances where a partner’s out-of-pocket loss in a tax_shelter is deductible as a theft_loss and girgis v commissioner tcmemo_1987_556 affd in part revd in part and remanded 888_f2d_1386 4th cir and harrell v commissioner tcmemo_1978_211 for the proposition that if it is proven that the money invested by a partner in a partnership is lost to another partner’s theft of the same the partnership has incurred a loss petitioners’ reliance on nichols v commissioner supra is misplaced nichols is distinguishable from the instant cases and is not persuasive in establishing that a theft_loss occurred at the partnership level the taxpayers in nichols were individuals who invested in a tax_shelter and proved that the promoter of the investment did not execute the transactions for which the investors bargained in nichols the taxpayers alleged and proved numerous fraudulent misrepresentations by the promoter which induced the individuals to part with their money and which constituted theft under applicable state and federal_law although jay hoyt committed acts similar to the promoter in nichols the critical difference is that nichols was a deficiency_suit in which the petitioners were individual investors who established they were the victims of a theft of their own out-of- pocket expenditures by contrast the instant case is a tefra proceeding brought on behalf of the partnerships seeking to deduct as a theft_loss from the partnerships the total amount of cash fraudulently obtained from the investors as previously discussed a theft from the partners is not a theft from the partnerships and nichols cannot be cited as authority to make this leap the individual investors in nichols were allowed a theft_loss deduction solely because they met all the required elements of sec_165 nichols certainly does not hold that a partnership is entitled to a theft_loss deduction when the individual investors are swindled by the promoter’s fraud likewise the unpublished opinion in cummin v united_states supra does not support petitioners’ conclusion that the sheep partnerships are entitled to a theft_loss deduction as in nichols at issue in cummin were theft_loss deductions of individual investors not of partnerships exclusively analyzing a theft_loss on the individual investor level cummin never addresses the issue of a partnership level theft_loss deduction we agree with respondent and find that cummin simply is not authority for petitioners’ proposition that the partnerships are entitled to a business theft_loss in their reply brief petitioners claim that they cited cummin for the proposition that the tax_court has contemplated there will be circumstances where a partner’s out-of-pocket loss in a tax_shelter is deductible as a theft_loss this later proposition adds nothing to petitioners’ arguments and is not authority to allow a partnership level deduction where the individual partners are swindled finally petitioners argue that both girgis v commissioner tcmemo_1987_556 and harrell v commissioner tcmemo_1978_211 stand for the proposition that a partnership level loss is incurred when money invested by a partner in a partnership is taken by another partner while both of these cases deal with claims to partnership level losses neither case stands for the proposition set forth by petitioners further the facts in both of these cases are distinguishable from the facts in the instant case because the theft by the partner in girgis was an embezzlement of partnership receipts and not of money invested by a partner the taxpayer in harrell failed to prove that his partner embezzled any partnership funds so the court allowed the taxpayer an ordinary_loss not a theft_loss for his distributive_share of partnership loss in an amount equal to his investment because all partnership assets had been irretrievably lost and neither of the partners in girgis or harrell was fraudulently induced into investing or becoming a partner in his respective partnership both girgis and harrell indicate that a partner’s embezzlement of partnership funds gives rise to a partnership level deduction embezzlement of funds from the sheep partnerships if proven could be a theft within the purview of sec_165 for which the partnerships would be entitled a deduction see 92_tc_958 however petitioners in the instant case have failed to prove that an embezzlement of partnership property occurred during any of the years in issue jay hoyt was never charged with such an embezzlement and the record does not support such a finding neither girgis or harrell supports petitioners’ argument that the sheep partnerships are entitled to theft_loss deductions for any of the years at issue b the year of discovery requirement the year of discovery requirement would be relevant in this case only if the petitioners had established a theft_loss at the partnership level which they have not assuming arguendo that petitioners had proven that the partnerships were the victims of a partnership level theft petitioners still failed to satisfy the year of discovery element required to claim a theft_loss deduction petitioners acknowledge that pursuant to sec_165 a taxpayer may deduct a theft_loss only in the tax_year in which the taxpayer discovers the loss further petitioners concede that the partnerships’ discovery of the alleged thefts occurred in or which is after the last year at issue in this case however petitioners assert that respondent is equitably estopped from denying the theft_loss deduction in each of the years at issue regardless of the actual year of discovery in addition petitioners argue that under 912_f2d_325 9th cir this court may depart from the literal meaning of sec_165 regarding the year of discovery in order to avoid unintended negative consequences to the taxpayer and to effectuate congress’ intent petitioners’ sole purpose in seeking a deviation from the discovery date requirements of sec_165 to deduct the theft losses in each of the years at issue is to distribute losses from the partnerships to the individual partners thereby reducing the amount of interest partners owe on deficiencies related to the tefra partnership adjustments i application of equitable_estoppel petitioners argue that the doctrine_of equitable_estoppel precludes respondent from relying on sec_165 as a basis for disallowing their claims to theft_loss deductions specifically petitioners argue that respondent’s actions and inactions in the course of auditing all the hoyt organization partnerships since the early 1980s resulted in the concealment of material evidence from the partnerships and misleading silence to the partnerships they claim that through the audit process respondent obtained information of jay hoyt’s fraud yet failed to timely inform them of this fraudulent activity further they allege that they relied to their detriment on respondent’s concealment or misleading silence relating to the fraud as a threshold matter petitioners must prove affirmative misconduct by the government in addition to the traditional elements of equitable_estoppel see 1_f3d_932 9th cir petitioners have failed to show the traditional elements of equitable_estoppel much less affirmative misconduct by respondent they presented no evidence of ongoing active misrepresentations or a pervasive pattern of false promises by respondent having failed to show affirmative misconduct by the government we conclude that petitioners cannot assert equitable_estoppel against respondent to deviate from the year of discovery requirement in sec_165 and contrary to petitioners’ assertion that the traditional elements of equitable_estoppel have been met thus warranting a departure from the year of discovery requirement in sec_165 the record reflects that respondent did not misrepresent or conceal from the partnerships or the partners any material facts obtained in the audits respondent audited the various partnerships from through and reported its findings to the partnerships and partners respondent issued all notices of beginning of administrative_proceeding fpaas and prefiling notices in a timely manner in accordance with the internal_revenue_code according to petitioners respondent advised the partners that their partnerships were being audited and adjusted because respondent determined the partnerships were shams and constituted improper tax_shelters petitioners nonetheless fault respondent for not doing more to stop the fraud perpetrated by jay hoyt they assert that respondent well before should have acted more effectively to protect the partners and prospective investors from jay hoyt’s fraudulent activities our review of the record discloses the substantial difficulties that respondent encountered in obtaining a sufficient amount of information to conclude the existence of a fraud prior to by the early 1980s respondent generally disallowed the tax benefits the cattle and sheep partnerships and their partners claimed further respondent engaged in almost continuous and protracted litigation with the partnerships and partners over the disallowance of partnership tax benefits however the decision in bales v commissioner tcmemo_1989_568 set back respondent’s efforts as the decision rejected respondent’s economic sham theory and allowed the bales partners many of their claimed tax benefits although in respondent suspected that jay hoyt had been selling a large number of fictitious cattle to the cattle partnerships the evidence respondent possessed at that time did not confirm this suspicion as a result respondent decided that during the examination of the post-1986 cattle and sheep partnership returns a count and inspection of all the cattle and sheep were essential from the fall through spring livestock count and inspection respondent determined that the hoyt organization had greatly overstated the number and value of the livestock owned by the partnerships as a result of the count and inspection respondent believed by date that he possessed sufficient evidence to support the issuance of prefiling notices and freezing tax refunds claimed by partners following the respondent’s issuance of prefiling notices to the partners in date and the completion of the count and inspection of the cattle and sheep the examination_division on or about date issued letters to all the partners in which it warned them that irs personnel had concluded and determined that a number of fictitious breeding cattle and sheep had been sold to the hoyt cattle and sheep partnerships and jay hoyt and the hoyt organization had overstated both the numbers and value of the purported livestock that the partnerships allegedly owned in the examination_division letter sent to each partner respondent specifically informed the partners of the problems that respondent had uncovered in the hoyt organization’s tax_shelter program as a result of the respondent’s count and inspection of the cattle and sheep the letter provided the partners with sufficient information to place them on notice that fraudulent activity might be taking place by providing the partners with their findings respondent discharged any duty it arguably had to the partnerships and partners as it was then up to them to decide whether to take advantage of this informationdollar_figure e g wintner v commissioner tcmemo_1977_ noting that irs agents had told the taxpayer or put the taxpayer on notice about the irregularities the agents had uncovered in examining the books_and_records of the taxpayer’s business concluding further that having provided the taxpayer certainly by the partners also knew or should have known that the irs might disallow the tax benefits that the hoyt cattle and sheep partnerships and their partners claimed and attempt to uphold such disallowances and partnership adjustments in any_tax litigation that the partnerships and partners commenced with this information the agents discharged any duty they owed the taxpayer and did not misrepresent or conceal any material facts concerning the embezzlement by the taxpayer’s employee notwithstanding their receipt of the date examination_division letter the record reflects that many partners instead chose to ignore the evidence and believe jay hoyt while believing jay hoyt may have ultimately been to their detriment the partners’ decision to do so and the failure of them and the partnerships to discover any of the theft losses during the years in issue was not due to a false representation or misleading silence by respondent petitioners’ argument is based on the perspective of the individual partners not the partnerships the party claiming equitable_estoppel must be the party that relied on the government’s representations and suffered a detriment because of that reliance 104_tc_13 affd 140_f3d_240 4th cir here the petitioners claim that the partnerships relied on respondent’s concealment and silence to the partnerships’ detriment then argue that the partners could not have discovered the loss on their own but relied on respondent to take action against jay hoyt to meet the elements of equitable_estoppel petitioners must establish that the partnerships suffered to their detriment not the partners as previously discussed the partnerships and the partners are separate and distinct by arguing that the partners and not the partnerships suffered to their detriment petitioners have not met a required element of equitable_estoppel accordingly petitioners may not apply equitable_estoppel to depart from the sec_165 year of discovery requirement ii application of the rod warren ink case citing 912_f2d_325 9th cir petitioners argue that the sheep partnerships may deduct theft losses in each year of occurrence rather than in the year of discovery by the partnerships in rod warren ink the court_of_appeals for the ninth circuit held that the personal_holding_company phc therein could deduct theft losses in the years the losses were sustained rather than in the year the losses were discovered id pincite- due to the unique interaction between sec_165 and the phc tax scheme a literal application of sec_165 would have forced the phc in rod warren ink to declare income it never actually received while preventing the phc from offsetting this income through appropriate loss deductions id pincite limiting its holding to the unique factual pattern and peculiar facts presented in the case id the court_of_appeals for the ninth circuit concluded that a departure from the literal meaning of sec_165 was warranted in order to avoid the absurd tax result stated above and to effectuate congress’ intent to provide relief to taxpayers victimized by theft or embezzlement id pincite the court_of_appeals determined that forcing the taxpayer to report the loss only in the year of discovery for phc purposes is contrary to the purposes and spirt of both sec_165 and the phc tax scheme id pincite and that a literal application of sec_165 would unduly penalize the taxpayer id pincite the court_of_appeals went on to state that clearly congress did not intend for sec_165 and the phc tax scheme to function in such an inequitable and absurd manner id petitioners’ reliance on rod warren ink is misplaced the unique facts in rod warren ink are distinguishable from the facts in the instant case a major distinction between rod warren ink and the instant case is that the sheep partnerships are not personal_holding_companies see willoughby v commissioner tcmemo_1994_398 in addition petitioners have not presented a persuasive argument that a departure from the literal meaning of sec_165 is warranted in order to avoid an inequitable and absurd result petitioners assert that an absurd tax consequence will result if the year of discovery requirement under sec_165 is applied because the partnerships’ inability to discover jay hoyt’s fraud at a sooner date caused the partners to accrue additional interest on the disallowed partnership tax benefits they claimed for all the years at issue the sheep partnerships distributed substantial tax benefits to the sheep partners under jay hoyt’s and the hoyt organization’s tax_shelter program up until the time the amended petitions were filed in the instant case following the river city ranches j v v commissioner tcmemo_1999_209 test case opinion in date the tmp maintained that the sheep partnerships were entitled to the tax benefits reported on the partnership tax returns from through the sheep partners chose to await the outcome of the tax_court litigation between respondent and their partnerships undoubtedly hoping that this litigation would validate their entitlement to their claimed partnership tax benefits yet these partners also knew or should have known that if respondent’s position in this litigation was upheld the internal_revenue_code requires interest to be imposed on their resulting income_tax underpayments see 99_tc_202 as a general_rule taxpayers are charged with knowledge of the law petitioners’ argument is in no way analogous to the inequitable and absurd result in rod warren ink where the phc would have been required to declare income it never actually received if not for the departure from sec_165 in the instant case if the alleged theft losses were proven and claimed in the year of discovery the partnerships would not have to declare income in a previous year that was never actually received petitioners are not seeking a departure from the year of discovery requirement to rectify a situation where sec_165 operates in an inequitable and absurd manner that would unduly penalize the partnerships petitioners merely are attempting to reduce the amount of interest the partners who are not parties in this case owe on tax underpayments a departure from the literal meaning of sec_165 is not warranted in the instant case to implement congress’ intent congress enacted sec_165 to provide relief to taxpayers victimized by theft or embezzlement in rod warren ink the literal application of sec_165 would have subverted the intent of congress by allowing a theft_loss deduction in the year of discovery but at the same time creating taxable_income in previous years if petitioners were entitled to a theft_loss deduction claiming that deduction in the year of discovery17 would provide relief from the thefts in the discovery year and not unduly penalize the partnerships in any previous years by the partnerships strictly following the application of sec_165 the sheep partners would not receive the relief from interest which petitioners seek for them however the petitioners concede that the alleged thefts were discovered at the earliest in see supra p partnerships would receive the relief from theft intended by congress the facts in the instant case are clearly distinguishable from the unique facts in rod warren ink and do not warrant a departure from the year of discovery requirement under sec_165 iii petitioners’ year of discovery claim we have decided that equitable_estoppel and the holding in rod warren ink v commissioner supra have no application in this case thus petitioners have failed to establish that a departure from the literal meaning of sec_165 is warranted to allow the partnerships to claim theft_loss deductions in any of the years at issue accordingly a theft_loss deduction if proven would only be allowed in the year of discovery see sec_165 because petitioners admit that the partnerships did not discover the alleged theft losses until or the year of discovery requirement in sec_165 precludes a theft_loss deduction in any of the years at issue see sec_6226 c the remaining elements of a theft_loss although failure to prove only one of the elements of a theft_loss prohibits a taxpayer from claiming the deduction petitioners have failed to establish two essential elements of a theft_loss deduction namely that the partnerships were victims of theft and that the year of discovery was a year before the court since we have held that the partnerships are not entitled to a theft_loss deduction for any of the years at issue the petitioners’ arguments concerning the remaining elements of a theft_loss are moot application of collateral and judicial estoppel to further support their position petitioners argue that both collateral and judicial estoppel preclude respondent from denying that jay hoyt’s conviction establishes a theft from the partnerships and that the amount of the theft is equal to the total amount contributed by the partners petitioners allege that jay hoyt’s conviction establishes a theft from the partnerships and that the respondent cannot deny what the government has already proven a collateral_estoppel petitioners attempt to utilize offensive collateral_estoppel against respondent procedurally in order for a plaintiff to assert offensive collateral_estoppel against a defendant in a current action the current defendant must have unsuccessfully litigated the issue in a previous action see 98_tc_383 n citing 439_us_322 n here petitioners seek to apply the offensive form of collateral_estoppel in a situation where the government was successful in the previous action petitioners state that this is quite a rare situation but that no logical reason exists to preclude the application of offensive collateral_estoppel when the current defendant was previously successful petitioners freely admit that they found no case law allowing for such an application additionally petitioners have not presented a persuasive argument or sufficient rationale for this court to adopt a use of offensive collateral_estoppel which is the antithesis of that determined by the supreme court of the united_states in parklane hosiery co v shore supra as the government was successful in the previous action against jay hoyt petitioners are precluded from asserting offensive collateral_estoppel against respondent further petitioners seek to apply the nonmutual form of offensive collateral_estoppel against respondent to establish the existence of a theft from the partnerships petitioners claim that language in 464_us_154 allows nonmutual offensive collateral_estoppel in certain situations petitioners assert yet present no authority that mendoza has been limited by some courts to situations where the policy concerns of the court exist petitioners cite exempli gratia nlrb v donna lee sportswear co 836_f2d_31 1st cir for the proposition that mendoza has been limited in application to require mutuality only where important issues of law are at stake however petitioners fail to cite the many cases from this court and the court_of_appeals for the ninth circuit wherein an appeal in the instant case would lie which support a quite different interpretation of mendoza contrary to petitioners’ construction of mendoza this court and the court_of_appeals for the ninth circuit have both on numerous occasions interpreted mendoza as holding that nonmutual offensive collateral_estoppel may not be invoked against the government see 916_f2d_542 9th cir 746_f2d_503 9th cir kroh v commissioner supra pincite 84_tc_137 barrett-crofoot invs v commissioner tcmemo_1994_59 accordingly we follow these cases and hold that petitioners may not invoke nonmutual offensive collateral_estoppel against respondent assuming arguendo that in some circumstances nonmutual offensive collateral_estoppel could be applied against respondent petitioners failed to show that all the conditions for application of collateral_estoppel have been met see 90_tc_162 specifically petitioners have not presented a persuasive argument that the issue in the instant cases is identical in all respects with an issue decided in jay hoyt’s criminal trial id pincite petitioners claim that respondent is estopped from relitigating a theft from the partnerships because jay hoyt was convicted of stealing all the money contributed to the partnerships by all the partners petitioners’ statement is factually misleading as previously addressed jay hoyt was convicted of defrauding the individual investors not the partnerships furthermore jay hoyt’s theft from the individual partners was not ipso facto a theft from the partnerships the issue presented in jay hoyt’s criminal prosecution was whether he conspired to defraud thousands of investors there is no dispute that the individual investors were defrauded of some or all of the money they contributed however jay hoyt was not charged with any crime against the sheep partnerships the issue in the instant cases is whether a theft occurred from the nine sheep partnerships the issue of thefts from the sheep partnerships involved herein is not identical to an issue litigated and decided in jay hoyt’s criminal trial the two issues are separate and distinct therefore petitioners have failed to satisfy the first condition required under peck to apply collateral_estoppel consequently we need not address the remaining peck conditions of collateral_estoppel for the reasons stated above petitioners are precluded from asserting collateral_estoppel against respondent with respect to the issue of a theft from the sheep partnerships for any of the years at issue b judicial estoppel petitioners assert that judicial estoppel should apply because respondent has taken clearly inconsistent positions from those taken in the criminal prosecution of jay hoyt petitioners assert that while the total amount of restitution ordered in the judgment against jay hoyt establishes the amount of the theft respondent takes the position that petitioners have not proven the amount of theft for the years at issue further petitioners claim that respondent should not be allowed to contest that jay hoyt is guilty of fraud on a massive scale according to petitioners the integrity of the judicial process would suffer if the irs were allowed to make the absurd claim that hoyt did not defraud petitioners the court is not persuaded that respondent has taken any inconsistent positions with respect to the conviction of jay hoyt as previously stated throughout this opinion petitioners have failed to establish that they were defrauded of the amounts alleged as theft losses further jay hoyt’s conviction does not establish thefts from the partnerships for any of the years at issue respondent does not argue that jay hoyt is innocent of fraud in inducing the investors to contribute cash to the partnerships respondent instead takes the position that the partnerships were not the victims of that fraud respondent’s position is consistent with that of the government in the criminal prosecution of jay hoyt that the victims of his fraud were the individual investors petitioners have failed to establish the elements necessary to assert judicial estoppel against respondent therefore judicial estoppel cannot be utilized to prevent respondent from disputing petitioners’ claim of the existence and amount of the thefts from the partnerships d conclusion this court is well aware of jay hoyt’s criminal activities and the harm he has caused to thousands of individuals further we sympathize with those that were defrauded by jay hoyt’s deceptive practices however petitioners did not introduce any evidence at trial which would support a finding that a theft_loss occurred on the partnership level during each of the years at issue petitioners have not met the elements required to sustain a sec_165 theft_loss deduction accordingly we hold that petitioners have failed to establish that the nine sheep partnerships are entitled to theft_loss deductions in any of the years at issue issue expiration of the period of limitations a the parties’ argument sec_1 petitioners’ arguments in their amended petitions petitioners specifically pleaded that the period of limitations had expired for each of the years at issue on brief petitioners now assert that the period of limitations has expired only with respect to the following partnership taxable years for rcr for rcr and its year ended date for rcr for rcr and and its year ended date for rcr and and its year ended date on date respondent filed a motion for partial summary_judgment that the applicable_period of limitations with respect to for rcr had not expired in docket no after petitioners filed an objection to that motion on date and upon hearing from the parties on the motion during the trial in the instant case the court took respondent’s motion under advisement petitioners contend that sec_6231 and sec_301_6231_c_-5t temporary proced admin regs fed reg date taken together require the irs upon commencement of a criminal tax investigation of any tmp to immediately remove that individual as tmp by issuing written notice that the irs would treat the removed tmp’s partnership items as nonpartnership_items according to petitioners the first sentence of sec_301_6231_c_-5t temporary proced admin regs supra expressly provides that whenever any tmp is under criminal tax investigation the continued treatment of that tmp’s items as partnership items always will interfere with the effective and efficient enforcement of the revenue laws unlike 114_tc_115 affd 272_f3d_1172 9th cir petitioners are not claiming that sec_301_6231_c_-5t temporary proced admin regs supra in whole or part is invalid or that the irs abused its discretion in failing to issue jay hoyt the tmp the notice that it would treat his items as nonpartnership_items petitioners simply argue that the temporary_regulation in question is mandatory and not discretionary alternatively petitioners argue that jay hoyt as the tmp could not bind the partners of the partnership because he suffered from numerous disabling conflicts of interest and could not properly represent the interests of the partners petitioners maintain that jay hoyt’s disabling conflicts of interest bring the instant case squarely within the court_of_appeals for the second circuit’s holding in 147_f3d_221 2d cir revg and remanding tcmemo_1994_26 petitioners maintain that these alleged disabling conflicts of interest on the part of jay hoyt involved other conflicts besides the criminal tax investigations petitioners allege that these other conflicts include jay hoyt’s perpetrating an ongoing fraud upon the partners by misrepresenting the numbers and values of their livestock while purporting to act as the partners’ fiduciary diverting partner contributions to his other businesses and properties participation on both sides of the livestock sales that the hoyt organization made to the partnerships negotiation of tax issues with the irs where the interests of the hoyt family and the hoyt organization conflicted with the interests of the hoyt cattle and sheep partnerships and their partners commingling of partnership payments and failing to account for his and the hoyt organization’s use of those funds incentive to make concessions to the irs while under criminal investigation that were harmful to the partners in order to have the irs abate certain tax_return_preparer penalties that the irs had assessed against him failure_to_file the partnership returns timely thereby incurring late_filing_penalties and failure during to either a inform the partners that he was under criminal investigation by the irs or b withdraw from his fiduciary roles on behalf of the partners respondent’s arguments respondent contends that the periods of limitations applicable to the partnership years in question have not expired because the extension agreements that jay hoyt the tmp and the irs executed are valid and binding upon the partners respondent asserts that phillips v commissioner supra largely controls the resolution of the limitations issue raised by petitioners in the instant case specifically respondent notes that in phillips this court and the court_of_appeals for the ninth circuit both rejected the taxpayer-partner’s argument that sec_301_6231_c_-5t temporary proced admin regs supra should be construed to require whenever a criminal tax investigation of a tmp of a partnership is commenced that the irs automatically remove that individual as tmp respondent further argues that the rationale employed by the court_of_appeals for the second circuit in transpac drilling venture v commissioner supra is not applicable here because the facts of the instant case like phillips are distinguishable from those of transpac respondent asserts that there is no evidence that jay hoyt the tmp in executing the extensions had a disabling conflict of interest as a result of a criminal tax investigation and was seeking to ingratiate himself or curry favor with the irs in exchange for lenient treatment relating to the criminal investigation respondent maintains that to the extent other partnership conflicts between jay hoyt and the partners existed those conflicts were of jay hoyt’s making not due to irs action or inaction further respondent asserts that the irs was not a party to the dealings between jay hoyt and the sheep partners which created these alleged conflicts of interest nor was the irs involved in concealing jay hoyt’s fraud upon the partners or responsible for his failures b discussion of applicable law the tmp is the central figure of partnership proceedings and his status is of critical importance to the proper functioning of the partnership audit and litigation procedures of secs phillips v commissioner t c pincite 89_tc_198 generally there is a 3-year period of limitations on the assessment of a tax attributable to any partnership_item sec a and generally the issuance of an fpaa will suspend the period of limitations eg sec d the tmp or any other person authorized by the partnership in writing to enter into such an agreement however may extend the period of limitations on assessment with respect to all partners in a partnership by entering into an extension agreement with the irs before the expiration of the limitation period sec b b dollar_figure a tmp is generally designated at the time the partnership return is filed see sec_301_6231_a_7_-1t c temporary proced admin regs fed reg date dollar_figure the the period of limitations for a specific partner may also be extended by an agreement between the irs and that partner see sec b a temporary regulations under sec_6231 concerning the designation selection and termination of a tmp were issued in and and generally applied to all partnership taxable years beginning after date virtually identical provisions are made by the final_regulation sec_301 a - continued designation of a tmp remains effective until the termination of that designation pursuant to sec_301_6231_a_7_-1t temporary proced admin regs fed reg date which provides in pertinent part l termination of designation a designation of a tax_matters_partner for a taxable_year under this section shall remain in effect until- the partnership items of the tax_matters_partner become nonpartnership_items under sec_6231 relating to special enforcement areas the termination of the designation of a partner as the tax_matters_partner under this paragraph l does not affect the validity of any_action taken by that partner as tax_matters_partner before the designation is terminated for example if that tax_matters_partner had previously consented to an extension of the period for assessments under section b b that extension remains valid even after termination of the designation in turn sec_6231 relating to special enforcement areas applies to criminal investigations that the secretary determines by regulation to present special enforcement considerations sec_301_6231_c_-5t temporary proced admin regs fed reg date was promulgated by the secretary continued proced admin regs which is effective for all designations selections and terminations of a tmp occurring on or after date see sec_301_6231_a_7_-1 proced admin regs this temporary_regulation concerning criminal tax continued pursuant to sec_6231 and and provides for the treatment of a partnership_item of a partner who is the subject of a criminal tax investigation as follows the treatment of items as partnership items with respect to a partner under criminal investigation for violation of internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner to which the criminal investigation relates shall be treated as nonpartnership_items as of the date on which the partner is notified that he or she is the subject of a criminal investigation and receives written notification from the service that his or her partnership items shall be treated as nonpartnership_items the partnership items of a partner who is notified that he or she is the subject of a criminal investigation shall not be treated as nonpartnership_items under this section unless and until such partner receives written notification from the service of such treatment in phillips v commissioner supra this court dealt with and rejected the arguments of a taxpayer-partner in several hoyt cattle partnerships that the periods of limitations for the partnership taxable years in question had expired the argument was based on the theory that agreements that jay hoyt the tmp of each partnership and the irs executed extending the limitations periods did not bind the partners of the partnership in phillips v commissioner supra the taxpayer specifically argued continued investigations applies to partnership taxable years beginning after date see fed reg date that the second and third sentences of sec_301 c - 5t temporary proced admin regs supra were invalid so that initiation of a criminal tax investigation of jay hoyt the tmp of the partnership automatically converted his partnership items into nonpartnership_items as a matter of law thereby effectuating jay hoyt’s removal as tmp the criminal tax investigation of jay hoyt the tmp created a conflict of interest between jay hoyt’s duties as a fiduciary of the partnership and his self-interest as the subject of a criminal tax investigation and such conflict necessitated his removal as tmp based on the rationale of the court_of_appeals for the second circuit in 147_f3d_221 2d cir and the commissioner abused his discretion by not issuing a written notice informing jay hoyt the tmp that his partnership items would be treated as nonpartnership_items this court however held that the extensions in phillips v commissioner supra were valid and that the periods of limitations for those partnership taxable years thus had not expired in so holding this court concluded that sec_301_6231_c_-5t temporary proced admin regs supra was a valid regulation the facts of phillips were distinguishable from those of transpac since the criminal tax investigation of jay hoyt a did not create a disabling conflict of interest on the part of jay hoyt the tmp toward the partners of the partnership and b therefore did not terminate his designation as tmp and the taxpayer failed to establish that respondent abused his discretion by not notifying jay hoyt the tmp that his partnership items would be treated as nonpartnership_items in 272_f3d_1172 9th cir affg 114_tc_115 the court_of_appeals for the ninth circuit agreed with the tax court’s reasoning and result in all pertinent respects c determination as to whether the applicable periods of limitations on assessment have expired in the instant case the court’s findings supra p list the partnership taxable years in question the date upon which the partnership return for each such year was filed the respective dates upon which jay hoyt the tmp of that partnership and the irs executed extension forms extending the limitation period for that year the date to which jay hoyt and the irs in each extension agreed to extend the limitation period and the date upon which respondent issued the partnership the fpaa for that year as to each partnership taxable_year in question the parties essentially agree that the 3-year period of limitations generally provided under section a would otherwise have expired prior to the date upon which respondent issued each partnership the fpaa for that year but for jay hoyt the tmp and the irs’s having executed timely an extension or a series of extensions that extended the period of limitations beyond the date upon which the fpaa was issued the parties disagree solely over whether the extensions that jay hoyt executed for the taxable years set forth supra p are valid and bind the partners of the partnership except for the extension concerning the taxable_year of rcr these extensions concern post-1986 partnership taxable years and were executed by jay hoyt and the irs on various dates from date through date jay hoyt and the irs executed the extension concerning rcr 4’s taxable_year on date the court rejects petitioners’ contention that sec_301_6231_c_-5t temporary proced admin regs supra requires the irs automatically to end the partnership treatment of the items of any tmp whenever a criminal tax investigation of that tmp is commenced the court_of_appeals for the ninth circuit affirmed this court’s determination in 114_tc_115 that such an interpretation of the temporary_regulation is improper because it would require reading the first sentence of the temporary_regulation in isolation divorced from the other two sentences of the regulation as a whole phillips v commissioner f 3d pincite6 the court_of_appeals and this court both concluded that the regulation properly read as a whole vests discretion in the irs to terminate tmp status of an individual under criminal tax investigation see phillips v commissioner f 3d pincite and t c pincite petitioners next argue that jay hoyt in executing the extensions in question was operating under purported disabling conflicts of interest requiring this court pursuant to the rationale of the court_of_appeals for the second circuit in 147_f3d_221 2d cir to invalidate these extensions and hold these extensions not binding upon the partners petitioners interpret transpac as broadly requiring invalidation of a tmp’s extension of the period of limitations if there is the mere potential for a conflict of interest on the part of the tmp in executing the extension additionally petitioners suggest that a tmp also engaged in serious breaches of his other general_partnership duties cannot execute an extension that binds the partners of the partnership even where that tmp’s execution of the extension itself with the irs is not established to be in obvious breach or violation of his fiduciary duty as tmp to the partners in transpac 272_f3d_1172 9th cir and 295_f3d_280 2d cir affg tcmemo_2001_85 affg tcmemo_1992_605 the alleged disabling conflict of interest that purportedly existed during the execution of the extensions was that each tmp was the subject of an ongoing criminal tax investigation in transpac the court_of_appeals for the second circuit found a disabling conflict existed on the part of the tmps in executing the extensions and invalidated those extensions in contrast in phillips and madison both appellate courts and this court determined that the respective tmps were operating under no disabling conflict in executing the extensions and held the extensions valid and binding upon the partners of the partnership in phillips neither the court_of_appeals for the ninth circuit nor this court viewed and interpreted the transpac holding as broadly as petitioners argue for in the instant case further both courts readily distinguished the facts in phillips from those in transpac see phillips v commissioner f 3d pincite and t c pincite as the court_of_appeals in phillips explained phillips puts particular reliance on 147_f3d_221 2d cir transpac sets out with admirable clarity that a tmp although created by statute owes a fiduciary duty to his partners and that as the tmp’s acts bind his partners they secure their due process protection by his faithful discharge of his fiduciary obligations id pincite but in transpac the court could observe the facts of the matter speak for themselves id pincite the irs had sought waivers of the statute_of_limitations from the limited partners who refused to execute them the irs then went to the three tmps who knew themselves to be under criminal investigation in connection with the partnership and were cooperating with the government in its case against another partner as the court observed they had a powerful incentive to ingratiate themselves to the government id they gave the waivers the irs wanted the court properly found the waivers invalid trust law generally invalidates the transaction of a trustee who is breaching his trust in a transaction in which the other party is aware of the breach see restatement of trusts secs transpac is a salutary application of this rule to the particular case of a tmp who should have been seen by the irs as laboring under an incapacitating conflict of interest two circumstances differentiate this case the irs made no attempt to get waivers from limited partners the partnerships for which hoyt was being investigated have not been shown to be the partnerships involved in this case it is not intuitively obvious that hoyt did what is a routine accommodation--signing a waiver in order to avoid immediate_assessment by the irs--in order to ingratiate himself in the investigation of his partnerships phillips has speculated that hoyt so acted he has not proved it similarly this court in phillips v commissioner t c pincite in distinguishing the facts in phillips from those in transpac noted that there was no evidence that the irs approached the limited partners to execute extensions or that they refused to sign such extensions the promoter-tmp jay hoyt was before or during the relevant period indicted or convicted of a tax felony or cooperating with the government or the irs misled the partners about the existence of criminal tax investigations or ever instructed jay hoyt to say nothing about such criminal tax investigations further the criminal tax investigations had ended prior to jay hoyt’s execution of all except one or two of the extensions this court in phillips further noted that jay hoyt in executing the extensions did not try to curry favor or ingratiate himself with the irs in relation to the criminal tax investigations he continued to promote the partnerships in his tax_shelter program after the initiation of the criminal tax investigations continued to defend his legal position throughout the criminal tax investigations and continued to maintain that all partnership items were legitimate a position consistent with that of his partners in madison recycling associates v commissioner f 3d pincite the court_of_appeals for the second circuit distinguished its earlier transpac holding as based on the existence of an obvious and actual serious conflict of interest on the part of each of the transpac tmps in executing the extensions it noted that unlike transpac there was no suggestion that the madison tmp was a prospective governmental witness nor was there any evidence the tmp had given the extensions in exchange for a grant of immunity or other inducements relevant to the criminal tax investigation as neither the madison tmp nor his representative apparently was even aware of the existence of or the prospect of a criminal investigation in the instant case jay hoyt executed virtually all of the extensions in question when no criminal tax investigation of him was being conducted he executed extensions concerning the post- partnership years on various dates from date through date earlier in the summer of cid commenced an investigation of jay hoyt for allegedly selling nonexistent cattle to the hoyt cattle partnerships but this investigation was completed by date during this investigation of jay hoyt cid in date was asked to review certain information and determine whether irs special agents should join in an ongoing grand jury investigation of jay hoyt by the u s attorney’s office in sacramento this grand jury investigation was closed on date no prosecution resulted from either the cid_investigation or the grand jury investigation jay hoyt executed the first of the extensions in question concerning post-1986 partnership taxable years in mid-date several months after the closing of the above cid and grand jury investigations in early date he executed the last of these extensions concerning post-1986 partnership years in early date over months before cid’s next criminal tax investigation of him commenced on or about date accordingly the argument that an ongoing criminal tax investigation created a disabling conflict for jay hoyt in executing these extensions is without merit since no criminal investigations of jay hoyt were being conducted when these extensions were executed the extension concerning rcr 4’s taxable_year was executed by jay hoyt and the irs on date shortly before the u s attorney’s office in sacramento declined to prosecute him for his alleged backdating of documents as this court observed in phillips v commissioner t c pincite however the court_of_appeals for the second circuit in transpac did not assume that the mere existence of an investigation would subvert a tmp’s judgment and bend him to the government’s will in dereliction of his fiduciary duties to his partners as in phillips there is no evidence in the instant case that jay hoyt executed the extensions under pressure in exchange for leniency in relation to any criminal tax investigation of him in addition jay hoyt continued to defend the legitimacy of the sheep partnerships as he did with the cattle partnerships in the phillips case with only minor exceptions jay hoyt executed the extensions in the instant case during the same time period he executed the extensions in phillips in the instant case the court concludes that petitioners have failed to establish that jay hoyt in executing the extension concerning the taxable_year of rcr was operating under a disabling conflict of interest due to this ongoing criminal investigation although petitioners have alleged numerous breaches and violations by jay hoyt of other general_partnership duties his violations of those duties if proven have only a remote and highly attenuated connection at best to his execution as tmp of the extensions in dispute the court is not convinced that such violations by jay hoyt of his other partnership duties in managing and operating a partnership constitute disabling conflicts of interest in executing the extensions as tmp see phillips v commissioner f 3d pincite distinguishing transpac by noting among other things that a tmp’s execution of an extension often is a routine accommodation granted the irs and avoids respondent’s issuance of an fpaa immediately petitioners further suggest that jay hoyt granted the extensions in exchange for the irs’s abatement of penalties against him totaling dollar_figure covering years prior to of the dollar_figure of abated penalties dollar_figure were penalties under sec_6701 assessed against jay hoyt sometime in mid-1989 the irs abated the dollar_figure of sec_6701 penalties in early following jay hoyt’s filing a refund claim in petitioners state that the irs inexplicably abated all dollar_figure in penalties that it previously assessed against jay hoyt petitioners suggest that the abatement was a quid pro quo for jay hoyt’s executing the extensions the court rejects this as an unwarranted supposition on the part of petitioners in light of the issuance of the test case opinion in bales v commissioner tcmemo_1989_568 we believe that the irs in all likelihood chose to abate most of these penalties because of doubts about whether its imposition of the penalties ultimately would be sustained if jay hoyt were to bring a refund_suit in u s district_court challenging the propriety of the penalties as noted previously this court in bales did not sustain respondent’s disallowance of many of the tax benefits a number of partners in hoyt cattle partnerships claimed for and this court decided among other things that the bales partnerships had acquired the benefits_and_burdens_of_ownership with respect to specific breeding cattle that the purchase prices for the partnership cattle did not exceed the fair_market_value of those cattle and that the promissory notes these partnerships issued were valid recourse indebtedness also in order to hold jay hoyt liable for certain return_preparer_penalties the government in such refund_suit would have the burden_of_proof in establishing jay hoyt’s liability for the penalty and would have to show among other things that jay hoyt had known that the deductions and credits claimed were incorrect and would result in an understatement of another’s tax see sec_6694 sec_6703 sec_6701 sec_7427 927_fsupp_1274 d ariz affd 117_f3d_1424 9th cir d conclusion based on the foregoing petitioners have failed to establish that any of the extensions jay hoyt the tmp and the irs executed are invalid accordingly the court holds that the period of limitations with respect to each partnership taxable_year in question did not expire prior to respondent’s issuance of the fpaa see rule sec_39 sec_142 295_f3d_280 2d cir 272_f3d_1172 9th cir 95_tc_227 in light of this holding respondent’s motion for partial summary_judgment is moot see supra p issue whether some partnerships’ purported purchases of breeding sheep constitute either valuation overstatements for purposes of sec_6621 or sham and fraudulent transactions for purposes of sec_6621 a the parties’ argument sec_1 petitioners’ arguments in their amended petitions petitioners ask this court to determine that purported purchases of breeding sheep reported by some sheep partnerships are not tax-motivated transactions for purposes of sec_6621 specifically petitioners argue that these transactions of the partnerships constitute neither valuation overstatements under sec_6621 nor sham or fraudulent transactions under sec_6621 on date during the trial in the instant case respondent filed a motion to dismiss this sec_6621 issue for lack of jurisdiction together with a memorandum of points and authorities in docket no the court took the matter under advisement on date respondent filed identical motions together with memoranda of points and authorities in docket nos and the court took these motions under advisement petitioners timely filed their objections to respondent’s motions to dismiss the parties then filed their respective posttrial briefs in the instant case in which they have addressed the sec_6621 issue and respondent’s motions to dismiss petitioners contend that this court does have jurisdiction in these partnership level proceedings to determine whether or not the transactions involving the sheep partnerships are attributable to tax-motivated transactions for purposes of sec_6621 petitioners assert that these transactions are neither valuation overstatements as defined in sec_6621 nor are they sham or fraudulent transactions as defined in sec_6621 among other things petitioners maintain that if these transactions were shams they were part of a fraud perpetrated by jay hoyt upon the partners and that the partners did not knowingly participate in this fraud petitioners argue that it would be an absurd result to penalize and impose sec_6621 interest against these victims of jay hoyt’s fraud who petitioners allege invested without the principal purpose of tax_avoidance and genuinely believed that their partnership was engaged in a legitimate business activity petitioners further argue that since they have conceded all of the depreciation_deductions and investment credits that the hoyt sheep partnerships claimed the court should find that there are no valuation overstatements because any statements of value or adjusted_basis on the partnership returns concerning the partnership’s purported breeding sheep are now irrelevant in making this argument petitioners are relying upon and seeking to come within the decisions by the u s courts of appeals for the fifth and ninth circuits and this court in 862_f2d_540 5th cir affg 89_tc_912 893_f2d_225 9th cir affg tcmemo_1988_416 and 92_tc_827 respectively todd gainer and mccrary all held that the sec_6659 addition_to_tax for valuation_overstatement was inapplicable where the taxpayer conceded that no deductions or credits were allowable due to property not having been placed_in_service since none of the taxpayers in the three cited cases were entitled to any deductions and credits regardless of any valuation_overstatement there were no underpayments attributable to a valuation_overstatement mccrary further held that sec_6621 interest was inapplicable where deductions are disallowed on separate and independent grounds that do not fall among the categories of tax-motivated transactions listed in sec_6621 noting the u s court_of_appeals for the fifth circuit’s decision in 902_f2d_380 5th cir revg tcmemo_1988_408 petitioners additionally argue that there can be no valuation_overstatement where the transaction was a sham and the asset alleged to have been acquired does not exist respondent’s arguments respondent contends that this court as set forth in respondent’s motions to dismiss lacks jurisdiction in these partnership proceedings to determine whether sec_6621 applies however respondent now further maintains that this court does have jurisdiction to and should determine that there were asset overvaluations and basis overstatements and the partnership transactions were shams respondent disputes petitioner’s argument that the partnership transactions do not involve valuation overstatements for purposes of sec_6621 according to respondent the todd gainer and mccrary decisions which petitioners rely upon are distinguishable respondent points out that the parties in the instant case besides agreeing that the sheep partnerships are not entitled to almost all the tax benefits they originally claimed for the years at issue have stipulated and agreed that the partnerships failed to acquire the benefits_and_burdens_of_ownership of any sheep many of the purported breeding sheep a partnership allegedly purchased were fictitious and each partnership’s stated purchase_price for its sheep greatly exceeded the value of those sheep citing decisions of several appellate courts and this court respondent asserts that where a partnership fails to acquire ownership of any sheep for tax purposes the partnership’s correct adjusted_basis for the sheep is zero and a valuation_overstatement under sec_6621 exists see 868_f2d_851 6th cir affg 88_tc_386 87_tc_970 see also 118_f3d_184 4th cir and cases cited thereat affg tcmemo_1996_ cf singer v commissioner tcmemo_1997_325 greene v commissioner tcmemo_1997_296 respondent additionally disagrees with petitioners’ argument that the partnership transactions do not involve sham or fraudulent transactions under sec_6621 respondent notes that transactions constituting either shams in fact or shams in substance are shams for purposes of sec_6621 89_tc_986 see 166_f3d_825 6th cir holding that once a transaction is found to be a sham sec_6621 interest is imposed regardless of a taxpayer’s investment motive 62_f3d_1266 10th cir same affg tcmemo_1993_607 b sec_6621 sec_6621 c formerly sec_6621 provides for an increased rate of interest with respect to any substantial_underpayment of tax in any taxable_year attributable to or more tax_motivated_transactions if the amount of the underpayment for such year so attributable exceeds dollar_figure sec_6621 generally lists the types of transactions which are considered tax_motivated_transactions a tax_motivated_transaction includes any valuation_overstatement within the meaning of sec_6659 and such a valuation_overstatement exists among other situations if the adjusted_basis of property claimed on any return exceed sec_150 percent of the omnibus budget reconciliation act of obra sec b 103_stat_2106 repealed sec_6621 this repeal was effective for returns the due_date for which determined without extensions is after date see obra sec c 103_stat_2400 publaw_101_239 the correct amount of basis sec_6621 sec_6659 a tax_motivated_transaction further includes any sham or fraudulent transaction sec_6621 the sec_6621 increased rate of interest does not apply to deductions disallowed on separate and independent grounds which do not fall within the specified categories of tax- motivated transactions 92_tc_827 however an increased rate of interest will apply where a valuation_overstatement or other category of tax- motivated transaction is an integral part of or is inseparable from the ground found for disallowance of an item 866_f2d_545 2d cir vacating in part tcmemo_1988_211 mccrary v commissioner supra pincite- c the tax court’s jurisdiction congress enacted the partnership audit and litigation procedures to provide a method to uniformly adjust items of partnership income loss deduction or credit that would affect each partner the statute makes a distinction between partnership items and nonpartnership_items the tax treatment of partnership items may only be determined in a partnership level proceeding while nonpartnership_items may only be determined at the individual partner level see sec_6221 97_tc_575 87_tc_783 section authorizes the judicial review of fpaas and provides in pertinent part sec_6226 scope of judicial review -a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates and the proper allocation of such items among the partners emphasis added sec_6231 defines the term partnership_item as follows partnership_item -the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level emphasis added as defined partnership items can only be those items arising under subtitle a of the internal_revenue_code sec_22 the taxpayer_relief_act_of_1997 relief act 111_stat_788 publaw_105_34 amended sec_6226 and expanded this court’s jurisdiction in partnership level proceedings to include the applicability of any penalty addition_to_tax or additional_amount related to the adjustment of a partnership_item this amendment to sec_6226 is effective only for partnership taxable years ending after date and does not apply to the years at issue in the instant case relief act sec_1238 111_stat_1027 moreover as noted supra note sec_6621 previously was repealed by the obra effective for taxable years the due_date of the returns for which determined without extensions is after date c however is within subtitle f not subtitle a affiliated equip leasing ii v commissioner supra in contrast to a partnership_item an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 thus sec_6621 interest is an affected_item because a taxpayer-partner’s liability for such interest may require findings_of_fact peculiar to a particular partner affiliated equip leasing ii v commissioner supra pincite n c f energy partners v commissio89_tc_741 noting that sec_6621’s applicability also turns on the amount of a taxpayer’s underpayment attributable to a tax- motivated transaction affected items of this type because they depend on partnership level determinations are by definition not partnership items and cannot be determined in a partnership level proceeding affiliated equip leasing ii v commissioner supra pincite n c f energy partners v commissioner supra pincite accordingly the tax_court lacks jurisdiction in this partnership level proceeding to decide the applicability of sec_6621 interest to reflect our holdings with respect to issue sec_1 through and the concessions of the parties appropriate orders and decisions will be entered under rule appendix docket no partnership and tax_matters_partner river city ranches ltd leon shepard tax_matters_partner river city ranches ltd leon shepard tax_matters_partner river city ranches ltd leon shepard tax_matters_partner river city ranches ltd leon shepard tax_matters_partner river city ranches ltd leon shepard river city ranches ltd leon shepard tax_matters_partner tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner ovine genetic technology j v leon shepard tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v leon shepard tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v joseph sotro sr tax_matters_partner river city ranches j v leon shepard tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v joseph sotro sr tax_matters_partner river city ranches j v leon shepard tax_matters_partner ovine genetic technology j v leon shepard tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v stephen hughes tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v leon shepard tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v joseph sotro sr tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner ovine genetic technology j v leon shepard tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner ovine genetic technology j v leon shepard tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v michael dale tax_matters_partner river city ranches j v leon shepard tax_matters_partner river city ranches j v stephen hughes tax_matters_partner river city ranches j v joseph sotro sr tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner river city ranches j v stephen hughes tax_matters_partner ovine genetic technology syndicate j v linda routzahn tax_matters_partner river city ranches j v stephen hughes river city ranches j v michael dale tax_matters_partner tax_matters_partner river city ranches j v leon shepard tax_matters_partner river city ranches j v david britton tax_matters_partner river city ranches j v jeffry bergamyer tax_matters_partner river city ranches j v joseph sotro sr tax_matters_partner ovine genetic technology j v leon shepard tax_matters_partner _________________ --river city ranches j v was formed and began operating in in the partnership became known as river city ranches j v
